Case 1:14-cv-03673-KAM-JO Document 247 Filed 03/06/20 Page 1 of 74 PageID #: 18473



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  --------------------------------------X
  EQUAL EMPLOYMENT OPPORTUNITY
  COMMISSION,
                    Plaintiff,

                                                      MEMORANDUM AND ORDER
               -against-
                                                      14-CV-3673 (KAM)(JO)


  UNITED HEALTH PROGRAMS OF AMERICA,
  INC., and COST CONTAINMENT GROUP, INC.,
                    Defendants.
  --------------------------------------X
  MATSUMOTO, United States District Judge:
              Plaintiff United States Equal Employment Opportunity

  Commission (“EEOC”) commenced this action against defendants

  United Health Programs of America, Inc. (“UHP”), and Cost

  Containment Group, Inc. (“CCG”) (collectively, “defendants”),

  pursuant to Title VII of the Civil Rights Act of 1964 (“Title

  VII”) on behalf of a group of defendants’ former employees –

  Danielle Diaz, Jennifer Honohan, Regina Maldari, Cynthia

  Pegullo, Elizabeth Safara, Sandra Benedict, and Karen Josey (the

  “claimants”).     Three claimants – plaintiff-intervenors Elizabeth

  Ontaneda, Francine Pennisi, and Faith Pabon (“plaintiff-

  intervenors,” and, collectively with EEOC, “plaintiffs”) –

  intervened in this action, seeking relief pursuant to Title VII

  and the New York State Human Rights Law (“NYSHRL”).            The case


                                        1
Case 1:14-cv-03673-KAM-JO Document 247 Filed 03/06/20 Page 2 of 74 PageID #: 18474



  was tried for three weeks and submitted to a jury, which

  returned a verdict partially in plaintiffs’ favor and partially

  in defendants’ favor, and awarded plaintiffs a total of

  $5,102,060 in compensatory and punitive damages on April 15,

  2018.    Presently before the court are defendants’ motions for

  judgment as a matter of law and for a new trial or, in the

  alternative, for remittitur (the “Motion”).          For the reasons

  discussed below, defendants’ motions are denied.

                              PROCEDURAL HISTORY
              The court presumes familiarity with the factual and

  legal background of this matter, as recited in its summary

  judgment Memorandum and Order, EEOC v. United Health Programs of

  Am., Inc., 213 F. Supp. 3d 377 (E.D.N.Y. 2016) (“Onionhead I”),

  motions in limine Memorandum and Order (ECF No. 131, Memorandum

  and Order re Motions in Limine), and December 28, 2018 post-

  trial Memorandum and Order (ECF No. 224), and provides

  procedural history only as necessary to resolve the instant

  motions.

              In their submissions, plaintiffs claimed that they

  were subjected to, inter alia, religious discrimination, reverse

  religious discrimination, retaliation, and a hostile work

  environment in defendants’ workplace in violation of Title VII

  and NYSHRL.     In the fall of 2007, defendants’ CEO, Robert Hodes,

  hired his aunt, Denali Jordan, who introduced religious and

                                        2
Case 1:14-cv-03673-KAM-JO Document 247 Filed 03/06/20 Page 3 of 74 PageID #: 18475



  spiritual practices and teachings to the workplace. 1          Defendants’

  supervisors and officers, including Denali, imposed certain

  practices and beliefs, often referred to as “Onionhead” and

  “Harnessing Happiness,” on plaintiffs. 2        On September 30, 2016,

  the court granted claimants’ motion for partial summary judgment

  on the discrete issue of whether certain practices and beliefs

  (referred to herein as “Onionhead” and “Harnessing Happiness”)

  constitute a religion for purposes of Title VII, and granted in

  part and denied in part defendants’ cross-motion for summary

  judgment.    Specifically, the court denied defendants’ motion for

  summary judgment on plaintiffs’ reverse religious discrimination

  claims and hostile work environment claims premised on reverse

  religious discrimination.       Onionhead I, Inc., 213 F. Supp. 3d at

  398-402.

              On April 2, 2018, the parties began a three-week jury

  trial on plaintiffs’ claims that defendants had subjected nine

  claimants to a hostile work environment based on employer-

  imposed religious practices, subjected eight claimants to

  disparate treatment (including wrongful termination) based on




  1 As discussed in the court’s Memorandum and Order dated December 28, 2018,
  COO Bourandas introduced Denali as a “boss[],” whom the claimants understood
  to exercise influence over hiring, discipline, and terminations. Denali also
  exercised supervisory authority and managerial responsibility at defendants’
  company. (ECF No. 224, Memorandum and Order at 12-15, 17.)
  2 The events underlying this action involve both Onionhead and Harnessing

  Happiness. The court refers to the programs collectively as Onionhead or
  Onionhead/Harnessing Happiness, except where the distinction is relevant.

                                        3
Case 1:14-cv-03673-KAM-JO Document 247 Filed 03/06/20 Page 4 of 74 PageID #: 18476



  claimants’ resistance or objections to defendants’ religious

  practices, and subjected one claimant to disparate treatment

  (including wrongful termination) and retaliation based on that

  claimant’s personal religious beliefs.         For the purposes of

  trial and based on the court’s Memorandum and Order on summary

  judgment, the parties stipulated that certain of defendants’

  alleged practices were religious, including, among other things:

  texts, beliefs, concepts, and practices concerning Onionhead,

  including Onionhead workshops; statements by Chief Executive

  Officer (“CEO”) Hodes and his aunt, Denali Jordan (“Denali”),

  that employees are “chosen”; praying in the workplace; and

  emails referencing God, divine power, spirits, spirituality, and

  demons.    (ECF No. 184, Jt. Stip. Regarding Practices Deemed

  Religious; Trial Tr. at 15-16.)

              On April 25, 2018, the jury returned a unanimous

  verdict in favor of all plaintiffs on all of their hostile work

  environment claims under Title VII and the NYSHRL, and

  plaintiff-intervenor Pabon’s wrongful termination claim under

  Title VII and the NYSHRL.       The jury returned a verdict in favor

  of defendants on the remainder of the claims.           The jury awarded

  plaintiffs a total of $5,102,060, consisting of compensatory and

  punitive damages.      The jury awarded a total of $3,011,000 in

  compensatory damages as follows: $225,000 to Benedict; $190,000

  to Diaz; $570,000 to Honohan; $180,000 to Josey; $308,000 to

                                        4
Case 1:14-cv-03673-KAM-JO Document 247 Filed 03/06/20 Page 5 of 74 PageID #: 18477



  Maldari; $590,000 to Ontaneda; $180,000 to Pegullo; $248,000 to

  Pennisi; $80,000 to Safara; and $440,000 to Pabon.           The jury

  awarded a total of $2,091,060 in punitive damages as follows:

  $400,000 to Diaz; $900,000 to Ontaneda; $160,000 to Pegullo;

  $381,000 to Pennisi; and $250,000 to Pabon.          (ECF No. 207, Ct.

  Ex. 9, Verdict Form.)

              In the court’s December 28, 2018 Memorandum and Order,

  the court noted:

              Title VII caps compensatory and punitive damages
              awards based on an employer’s size. 42 U.S.C. §
              1981a(b)(3). Because defendants had more than 14
              and fewer than 100 employees during the relevant
              period, here compensatory and punitive damages
              under Title VII are capped at $50,000 per claimant.
              Id.    The NYSHRL allows for and does not cap
              compensatory      damages       for      employment
              discrimination, N.Y. Exec. Law § 297(4)(c)(iii),
              but it does not allow for punitive damages, Tse v.
              UBS Financial 55 Services, Inc., 568 F. Supp. 2d
              274, 309 n.24 (S.D.N.Y. 2008) (citing Thoreson v.
              Penthouse, Int’l, Ltd., 80 N.Y.2d 490, 494 (N.Y.
              1992)).

              (ECF No. 224, Memorandum and Order dated 12/28/18
              54.)

              Furthermore, the court noted that plaintiff-intervenors

  – Ontaneda, Pabon, and Pennisi – who had brought claims pursuant

  to Title VII and the NYSHRL, had uncapped compensatory damage

  awards but punitive damages awards capped at $50,000.               (Id. at

  55.)    The remaining claimants – Benedict, Diaz, Honohan, Josey,



                                        5
Case 1:14-cv-03673-KAM-JO Document 247 Filed 03/06/20 Page 6 of 74 PageID #: 18478



  Maldari, Pegullo, and Safara – had brought claims pursuant only to

  Title VII.       Thus, each of their combined compensatory and punitive

  damages must be capped at $50,000.          (Id.)    Without prejudice to

  defendants’ right to move for remittitur following the entry of

  judgment, the parties agreed that judgment should be entered

  against defendants as follows:

               •   Ontaneda: $640,000 (consisting of $590,000 in
                   compensatory damages and $50,000 in punitive
                   damages);

               •   Pennisi: $298,000 (consisting of $248,000 in
                   compensatory damages and $50,000 in punitive
                   damages);

               •   Pabon: $490,000 (consisting of $440,000 in
                   compensatory damages and $50,000 in punitive
                   damages);

               •   Diaz: $50,000 (consisting of $40,000 in compensatory
                   damages and $10,000 in punitive damages);

               •   Pegullo: $50,000 (consisting of $40,000 in
                   compensatory damages and $10,000 in punitive
                   damages);

               •   Benedict: $50,000 (consisting of $50,000 in
                   compensatory damages);

               •   Honohan: $50,000 (consisting of $50,000 in
                   compensatory damages);

               •   Josey: $50,000 (consisting of $50,000 in
                   compensatory damages);

               •   Maldari: $50,000 (consisting of $50,000 in
                   compensatory damages); and



                                        6
Case 1:14-cv-03673-KAM-JO Document 247 Filed 03/06/20 Page 7 of 74 PageID #: 18479



              •   Safara: $50,000 (consisting of $50,000 in
                  compensatory damages).

  (ECF No. 210-1, Pl. Mem. Relief & Damages 25-27; ECF No. 212,

  Def. Opp. Relief & Damages 35-36; ECF No. 217, Pl. Reply Relief

  & Damages 10.)     The court agreed, and ordered that judgment be

  entered as described above without prejudice to defendants’

  right to move for remittitur.        (ECF No. 224, Memorandum and

  Order dated 12/28/18 at 56.)

              On December 28, 2018, the court granted EEOC’s motion

  to stay the action until the federal government shutdown was

  concluded, or for thirty days, whichever was earlier, and

  ordered that any additional motions, including those made

  pursuant to Federal Rules of Civil Procedure 50 and 59,must be

  filed within 28 days of the lifting of the stay.           (Dkt. Order

  dated 12/28/18.)     On January 29, 2019, the court issued a docket

  order reminding the parties that the stay was lifted as of

  January 28, 2019, per the court’s docket order dated December

  28, 2018, and directed the parties to file any post-trial

  motions within 28 days of the lifting of the stay.           (Dkt. Order

  dated 1/29/19.)     On March 21, 2019, the EEOC requested the

  court’s permission to file an opposition memorandum up to 10

  pages in excess of the court’s 30-page limitation.           (ECF No.

  233, Letter Motion to File Excess Pages, dated 3/21/19.)            On

  March 22, 2019, defendants objected to the EEOC’s request to


                                        7
Case 1:14-cv-03673-KAM-JO Document 247 Filed 03/06/20 Page 8 of 74 PageID #: 18480



  file extra pages.      (ECF No. 234, Opposition re Letter Motion for

  Leave to File Excess Pages, dated 3/22/19.)           By docket order

  dated March 22, 2019, the court granted the EEOC’s request for

  an additional 10 pages for its response, and also granted

  defendants an additional 10 pages for their reply.            (Dkt. Order

  dated 3/22/19.)

              Defendants subsequently renewed their motion for

  judgment as a matter of law pursuant to Federal Rule of Civil

  Procedure 50 (“Rule 50”) and moved, in the alternative, for a

  new trial; alternatively, defendants moved for remittitur

  pursuant to Federal Rule of Civil Procedure 59 (“Rule 59”).

  (ECF No. 235, Defendants’ Motion for Judgment as a Matter of Law

  and for a New Trial or, in the Alternative, for Remittitur

  (“Def. Mot.”); ECF No. 236, Defendants’ Memorandum in Support re

  Motion for Judgment as a Matter of Law and for a New Trial or,

  in the Alternative, for Remittitur (“Def. Mem.”).) 3           EEOC filed

  its opposition to the motion.        (ECF No. 237, Plaintiff’s

  Memorandum of Law in Opposition to Defendants’ Motion for

  Judgment as a Matter of Law and for a New Trial or, in the

  Alternative, for Remittitur (“Pl. Mem.”).)           Defendants filed a

  reply memorandum.      (ECF No. 238, Defendants’ Reply Memorandum in



  3 As defendants noted in their opening memorandum: “Defendants do not seek to

  alter the [court’s December 28, 2018] Order with respect to Intervenors as a
  result of a confidential settlement between Defendants and Intervenors.”
  (Def. Mem. 1 n. 1.)

                                        8
Case 1:14-cv-03673-KAM-JO Document 247 Filed 03/06/20 Page 9 of 74 PageID #: 18481



  Support re Motion for Judgment as a Matter of Law and for a New

  Trial or, in the Alternative, for Remittitur (“Def. Rep.”).)

              In their memoranda, defendants have asserted that (i)

  no reasonable jury could have found for Benedict or Josey on

  their hostile work environment claims; (ii) the evidence does

  not support the garden variety emotional distress damages

  awarded to claimants; and (iii) no reasonable jury could have

  found punitive damages for Diaz or Pegullo, or the weight of the

  evidence does not support such a finding.          (See generally Def.

  Mem.)    Conversely, the EEOC has asserted that (i) the evidence

  supports the jury’s finding that defendants’ workplace was

  objectively hostile based on religion, and that Benedict and

  Josey subjectively perceived defendants’ workplace as hostile

  based on religion; (ii) the compensatory damages awarded to the

  claimants are reasonable and thus not excessive; and (iii) the

  jury’s award of punitive damages is supported by the evidence.

  (See generally Pl. Mem.)

                                LEGAL STANDARD
   I.   Motion for Judgment as a Matter of Law under Rule 50 or for
        a New Trial under Rule 59
              “If a party believes that ‘a reasonable jury would not

  have a legally sufficient evidentiary basis’ to find for its

  adversary on a particular issue, it may move for judgment as a

  matter of law during trial under Federal Rule of Civil Procedure

  50(a) and renew the motion after trial under Rule 50(b).”

                                        9
Case 1:14-cv-03673-KAM-JO Document 247 Filed 03/06/20 Page 10 of 74 PageID #: 18482



   Cangemi v. Town of E. Hampton, 374 F. Supp. 3d 227, 232

   (E.D.N.Y. 2019) (citing Fed. R. Civ. P. 50 (a)-(b)).           “In ruling

   on the renewed motion, the court may: (1) allow judgment on the

   verdict, if the jury returned a verdict; (2) order a new trial;

   or (3) direct the entry of judgment as a matter of law.”            Fed.

   R. Civ. P. 50(b).

               “When evaluating a motion under Rule 50, courts are

   required to consider the evidence in the light most favorable to

   the party against whom the motion was made and to give that

   party the benefit of all reasonable inferences that the jury

   might have drawn in [its] favor from the evidence.”           ING Glob.

   v. United Parcel Serv. Oasis Supply Corp., 757 F.3d 92, 97 (2d

   Cir. 2014) (citation and internal quotation marks omitted).

   “The court cannot assess the weight of conflicting evidence,

   pass on the credibility of the witnesses, or substitute its

   judgment for that of the jury, and must disregard all evidence

   favorable to the moving party that the jury is not required to

   believe.”    Id. (citation and internal quotation marks omitted);

   see also This is Me, Inc. v. Taylor, 157 F.3d 139, 142 (2d Cir.

   1998) (“A district court may not grant a motion for a judgment

   as a matter of law unless the evidence is such that, without

   weighing the credibility of the witnesses or otherwise

   considering the weight of the evidence, there can be but one

   conclusion as to the verdict that reasonable [persons] could

                                        10
Case 1:14-cv-03673-KAM-JO Document 247 Filed 03/06/20 Page 11 of 74 PageID #: 18483



   have reached.”) (internal quotation marks and citation omitted).

   The same standard that applies to a pretrial motion for summary

   judgment pursuant to Rule 56 of the Federal Rules of Civil

   Procedure also applies to motions for judgment as a matter of

   law during or after trial pursuant to Rule 50.          Id.

               A court may grant a Rule 50 motion only if “there

   exists such a complete absence of evidence supporting the

   verdict that the jury’s findings could only have been the result

   of sheer surmise and conjecture,” Kinneary v. City of New York,

   601 F.3d 151, 155 (2d Cir. 2010), or after “viewing the evidence

   in the light most favorable to the non-movant, [it] concludes

   that a reasonable juror would have been compelled to accept the

   view of the moving party.”       Jackson v. Tellado, 295 F. Supp. 3d

   164, 170 (E.D.N.Y. 2018) (citing Cash v. Cty. Of Erie, 654 F.3d

   324, 333 (2d Cir. 2011)).

               A party “fil[ing] a renewed motion for judgment as a

   matter of law . . . may include an alternative or joint request

   for a new trial under Rule 59.”        Fed. R. Civ. P. 50(b).      “The

   court may, on motion, grant a new trial on all or some of the

   issues . . . after a jury trial, for any reason for which a new

   trial has heretofore been granted in an action at law in federal

   court[.]”    Fed. R. Civ. P. 59(a); Newton v. City of New York,

   171 F. Supp. 3d 156, 164 (S.D.N.Y. 2016).



                                        11
Case 1:14-cv-03673-KAM-JO Document 247 Filed 03/06/20 Page 12 of 74 PageID #: 18484



               “The general grounds for a new trial are that (1) the

   verdict is against the clear weight of the evidence; (2) the

   trial court was not fair; (3) substantial errors occurred in the

   admission or rejection of evidence or the giving or refusal of

   instructions to the jury; or (4) damages are excessive.”            Lawson

   v. Cty. of Suffolk, 920 F. Supp. 2d 332, 339 (E.D.N.Y. 2013).

               In some respects, the standard for a Rule 59 motion is

   less onerous for the movant.       “In contrast to a Rule 50 motion

   for a new trial, a Rule 59(a) motion for a new trial ‘may be

   granted even if there is substantial evidence supporting the

   jury's verdict.’”     Greenaway v. Cty. of Nassau, 327 F. Supp. 3d

   552, 560 (E.D.N.Y. 2018) (citing DLC Mgmt. Corp. v. Town of Hyde

   Park, 163 F.3d 124, 134 (2d Cir. 1998)).         “Moreover, a trial

   [court] is free to weigh the evidence [itself], and need not

   view it in the light most favorable to the verdict winner.”            DLC

   Mgmt. Corp., 163 F.3d at 134.

               The Second Circuit, however, has stated that “[a]

   trial court should not grant a motion for a new trial unless it

   is ‘convinced that the jury . . . reached a seriously erroneous

   result or that the verdict is a miscarriage of justice.’”            Ali

   v. Kipp, 891 F.3d 59, 64 (2d Cir. 2018) (citing Amato v. City of

   Saratoga Springs, N.Y., 170 F.3d 311, 314 (2d Cir. 1999)).            “A

   court considering a Rule 59 motion . . . should only grant such

   a motion when the jury’s verdict is egregious . . . and should

                                        12
Case 1:14-cv-03673-KAM-JO Document 247 Filed 03/06/20 Page 13 of 74 PageID #: 18485



   rarely disturb a jury’s evaluation of a witness’s credibility.”

   DLC Mgmt. Corp., 163 F.3d at 134 (citations and internal

   quotation marks omitted).

                                   DISCUSSION
   I.    The Trial Evidence Supports the Jury’s Finding that
         Defendants Subjected Benedict and Josey to a Hostile Work
         Environment.
               Under Title VII, a hostile work environment is one

   form of disparate treatment on the basis of ‘race, color,

   religion, sex, or national origin.’”         Raniola v. Bratton, 243

   F.3d 610, 617 (2d Cir. 2001).       “Whereas other disparate

   treatment claims may scrutinize discrete harms such as hiring or

   discharge, a hostile work environment claim analyzes a workplace

   environment as a whole to discover whether it is abusive.”            Id.

   (internal quotation marks and citation omitted).           “Conduct that

   is not severe or pervasive enough to create an objectively

   hostile or abusive work environment – an environment that a

   reasonable person would find hostile or abusive – is beyond

   Title VII’s purview.”      Harris v. Forklift Sys., Inc., 510 U.S.

   17, 21-22 (1993).     Under the standard of reasonableness, the

   harassment must be “of such quality or quantity that a

   reasonable employee would find the conditions of her employment

   altered for the worse[.]”       Torres v. Pisano, 116 F.3d 625, 632

   (2d Cir. 1997).     “Likewise, if the victim does not subjectively




                                        13
Case 1:14-cv-03673-KAM-JO Document 247 Filed 03/06/20 Page 14 of 74 PageID #: 18486



   perceive the environment to be abusive,” there is no cognizable

   hostile work environment claim under Title VII.          Id.

               “[W]hether an environment is ‘hostile’ or ‘abusive’

   can be determined only by looking at all the circumstances.

   These may include the frequency of the discriminatory conduct;

   its severity; whether it is physically threatening or

   humiliating, or a mere offensive utterance; and whether it

   unreasonably interferes with an employee’s work performance.”

   Harris, 510 U.S. at 23.      The “court may not . . . consider the

   record in piecemeal fashion, trusting innocent explanations for

   individual strands of evidence[.]”        Kaytor v. Electric Boat

   Corp., 609 F.3d 537, 545 (2d Cir. 2010).

               The court is to focus on the totality of the

   circumstances and the nature of the environment itself.

   Raniola, 243 F.3d at 617.       Thus, an individual plaintiff who

   experiences a hostile work environment need not be the target of

   other instances of hostility to support her claim if the

   plaintiff has knowledge of hostility directed at other employees

   and of the general hostile work environment.          Whidbee, 223 F.3d

   at 63; Kaytor, 609 F.3d at 547.

               There is abundant evidence in the trial record

   supporting the jury’s finding that defendants “create[d] an

   objectively hostile or abusive work environment” on the basis of

   religion.    Harris, 510 U.S. at 21.      Upon “looking at all the

                                        14
Case 1:14-cv-03673-KAM-JO Document 247 Filed 03/06/20 Page 15 of 74 PageID #: 18487



   circumstances,” Harris, 510 U.S. at 23, as opposed to a

   “piecemeal” review of the record, Kaytor, 609 F.3d at 545, and

   considering the evidence in the light most favorable to

   claimants, the court finds that a reasonable jury would not have

   been compelled to find in defendants’ favor with respect to

   claimants Benedict’s and Josey’s hostile work environment

   claims.   Even weighing the evidence under Rule 59, the court

   cannot find that the jury reached an egregious or seriously

   erroneous result in crediting Benedict’s and Josey’s testimony

   regarding the hostile work environment during their employment

   by defendants.     As described in detail below, and as discussed

   in footnote three, Benedict and Josey offered testimony that the

   jury found credible, regarding the hostile work environment, and

   that was consistent with the trial record as a whole and with

   the verdict.    Thus, the court respectfully denies defendants’

   motion for judgment as a matter of law or for a new trial with

   respect to Benedict’s and Josey’s hostile work environment

   claims.

      a. Severity and Pervasiveness of Onionhead Practices in the
         Workplace

               The record is replete with examples of the severity

   and pervasiveness of Onionhead’s religious practices and

   imagery, in the workplace, the unreasonable interference with

   the employees’ work and the alteration of work conditions for


                                        15
Case 1:14-cv-03673-KAM-JO Document 247 Filed 03/06/20 Page 16 of 74 PageID #: 18488



   the worse. 4   (Tr. 203-05 (candles burned daily after Denali

   arrived and instructed employees to not use overhead lighting);

   Tr. 218 (encountering angels, Buddha statues, incense, and

   religious texts “every day”); Tr. 250 (Onionhead logo was

   erected on external façade of the CCG building); Tr. 380-81

   (Denali instructed employees not to use overhead lights because

   “demons come through the overhead lights”); Tr. 690-91 (employee

   directed to light candles “to keep the bad spirits away” and to

   “keep the place pure” as well as to put on “meditation music”

   every day); Tr. 1221-1233 (use of “universal truth cards,” 5

   Onionhead characters, and receiving Onionhead-related gifts

   during the holidays).)      Plaintiff notes that Onionhead became

   “intertwined with the very fabric of the company, and was an

   inescapable part of the work environment,” (Pl. Mem. 7.), as

   employees were instructed to wear Onionhead pins every day, use

   Onionhead cards with “teachings,” and Onionhead posters,



   4 As the court has previously determined, Onionhead practices were religious

   in nature for purposes of Title VII. (ECF No. 88, Memorandum and Order dated
   9/30/16, 36-43.) The court specifically found that references to God,
   spirituality, demons, Satan, divine destinies, miracles, “higher guidance
   teachings,” and a grail were religious references. (Id. at 36.) The court
   also found that documentary evidence, including the Onionhead dictionary and
   the Onionhead Keys and Codes to Living Good - which reference divinity,
   spirituality, souls, and heaven – were religious in nature. (Id. at 36-40.)
   The court further found that the religiosity of Onionhead and Harnessing
   Happiness was underscored by Denali’s frequent references to God and
   spiritual matters in the workplace, as well as defendants’ instruction to
   employees to pray at work. (Id. at 40-43.)
   5 Josey testified regarding the feeling cards: “Each card was an emotion and .

   . . on one side there was like a face and it kind of showed what that face
   looked like, and then on the back, it gave a blurb as to . . . how [to]
   identify[] the emotion and how to cope[.]” (Tr. 878; Jt. Ex. 4.)

                                         16
Case 1:14-cv-03673-KAM-JO Document 247 Filed 03/06/20 Page 17 of 74 PageID #: 18489



   banners, flags, and pictures, including an Onionhead character

   with angel wings, filled the workplace.         (Tr. 232-33 (employee

   described “little pictures all around the office of Onionhead

   [and] pins that were in a glass bowl in the reception area that

   [employees] were encouraged to wear”); Tr. 428-30 (employees

   instructed to wear Onionhead pins); Tr. 611 (Onionhead pins,

   flags, books, and “universal truth cards” were “all over the

   offices”); Tr. 703 (employees reported to Denali regarding

   compliance with pin-wearing); Tr. 810-11 (Onionhead pins were

   displayed in reception and wearing them was a mandatory

   practice); Tr. 858 (employees required to wear Onionhead pins);

   1230 (flaming chalice with angel wings depicted on Harnessing

   Happiness catalog); Tr. 1240 (use of Onionhead truth and feeling

   cards and an Onionhead dictionary in mandatory workshop meetings

   with the COO and managers).)

               After Denali’s arrival at the workplace in 2007, she

   implemented changes that altered working conditions and “turned

   [the office] into almost like a mosque or a church . . . [with]

   incense burning away, like you would smell if you walked into a

   religious building, or the way you have that music, that organ

   soft music, with the religious statues and the candles and the

   dim lighting . . . . And then the ways that, every time you did

   talk to [Denali] there was talk of God or love or spirits, and

   then there was the prayer.”       (Tr. 1177.)    Further, defendants

                                        17
Case 1:14-cv-03673-KAM-JO Document 247 Filed 03/06/20 Page 18 of 74 PageID #: 18490



   transformed the office utility closet into a “sanctuary” or

   “meditation room” filled with religious symbols, rosary beads,

   pictures of angels, spiritual books, and other religious

   material.    (Tr. 1471; 1487-88.)

               Moreover, defendants required their employees to

   attend regular Onionhead workshops during the workday led by COO

   Tracy Bourandas and/or Denali.       (Tr. 270-71, 275, 712-13, 879,

   881, 884, 1233-35.)      The Onionhead workshops took place in the

   conference room, featuring dim light, candles, and instrumental

   “spa-type” music.     (Tr. 271.)    One Onionhead workshop, the “Keys

   and Codes to Living Good Workshop,” ran weekly from December

   2010 through December 2011.       (Tr. 270-72.)    The employees were

   required to attend the Keys and Codes to Living Good Workshop,

   which used Onionhead/Harnessing Happiness materials, provided by

   COO Bourandas and Denali, describing Keys and Codes as “part of

   the divine plan from the beginning of time.          Every sacred tribe

   and religion have codes hidden within their scripts, books and

   scrolls.    It was and still is a way to integrate our heavenly

   nature into our human nature.”       (Tr. 272.)    Employees were

   instructed to read passages from the Onionhead/Harnessing

   Happiness workshop materials and then answer questions relating

   to their personal lives.      (Tr. 272-73.)     As claimant Honohan

   testified, the Onionhead workshops “felt like forced therapy.”

   (Id.)   As claimant Diaz testified, the Onionhead workshop

                                        18
Case 1:14-cv-03673-KAM-JO Document 247 Filed 03/06/20 Page 19 of 74 PageID #: 18491



   readings “were always spiritually involved.          They would want to

   know your inner-most emotional feelings.         It was a lot about

   family and how you’re feeling, absolutely nothing [to] do with

   your actual jobs.”     (Tr. 1238.)     In one-on-one meetings and

   group Onionhead workshops led by Denali, employees were required

   to hold hands and close their eyes while Denali led them in

   prayer, hug and kiss Denali and/or their coworkers, and tell

   their coworkers “I love you.”       (Tr. 226, 613, 882-83, 1156-62,

   1258.)

               In addition, the jury heard testimony that the

   spiritual and religious changes implemented by Denali adversely

   affected the workplace environment.         (Tr. 729 (“[W]hen [Denali]

   brought Onion[head] into the business, everything just became so

   psychotic. . . . It wasn’t a normal workplace.”); 883 (“I don’t

   just hug people that I don’t know that well. It was just weird.

   It wasn’t a normal work setting.”); 1145 (the changes ushered in

   by Denali “had a negative impact on our workplace and on the

   people that worked there because you could see how things

   started to decline internally once all of that started, and it

   wasn’t the same as it was”); 1158 (“I didn’t like [having to

   pray with Denali or hold hands.]          It was something that made me

   very uncomfortable and it almost made the workplace feel

   hostile, in the sense that I was beginning to dislike being

   there very much.”); 1176 (“[T]he whole atmosphere was different

                                        19
Case 1:14-cv-03673-KAM-JO Document 247 Filed 03/06/20 Page 20 of 74 PageID #: 18492



   when [Denali] was there and it wasn’t in a good way.”); 1178

   (“It was hostile and the people weren’t the same, and it just

   wasn’t the same company”).)

               Defendants have urged the court to disregard the other

   claimants’ testimony in determining whether the trial evidence

   supports that Benedict and Josey experienced a hostile work

   environment, even though the other claimants’ testimony is

   generally consistent with Benedict’s and Josey’s testimony.

   (Def. Reply 2-3.)

               First, defendants assert that Benedict’s and Josey’s

   employment did not overlap with all of the other claimants’

   employment.    (Def. Reply 3 n. 2.)       There was, however,

   substantial overlap in employment periods with nearly half of

   the other claimants: Pegullo’s employment partially overlapped

   with Josey’s employment; Josey’s employment partially overlapped

   with Benedict’s employment; Diaz’s and Honohan’s employment

   overlapped with Benedict’s and Josey’s employment; and, contrary

   to defendants’ assertion, intervenor Pabon’s employment

   overlapped with both Benedict’s and Josey’s employment.            (ECF

   No. 175, Second Am. Joint Pre-Trial Order 15-17.)            The trial

   testimony of Pabon, Pegullo, Diaz, and Honohan is clearly

   probative of “the overall hostile or abusive environment”

   experienced by Benedict and Josey, and the court may

   appropriately consider Pabon’s, Pegullo’s, Diaz’s, and Honohan’s

                                        20
Case 1:14-cv-03673-KAM-JO Document 247 Filed 03/06/20 Page 21 of 74 PageID #: 18493



   testimony regarding the working environment in determining

   whether to grant defendants’ motions for judgment as a matter of

   law or for a new trial, pursuant to Rule 50 and Rule 59.

   Whidbee, 223 F.3d at 71.

               Second, defendants have not articulated any factual or

   legal basis why trial testimony from the other claimants or

   intervenors were not properly considered by the jury as

   probative and corroborating evidence of the hostile work

   environment experienced by Benedict and Josey.          Defendants

   assert that “Plaintiff offers absolutely no evidence that

   Benedict and Josey can or do base their HWE claims upon

   harassing behavior directed at others that they either witnessed

   or learned second-hand.”      (Def. Reply. 3.)     Defendants’

   position, however, conflicts not only with the weight of the

   trial evidence, but also with the weight of Second Circuit

   precedent.    See generally Whidbee, 223 F.3d at 71 (“[I]ncidents

   of harassment that occurred outside the presence of the

   plaintiffs” are probative of “persistently offensive conduct

   [that] created an overall hostile or abusive environment [that]

   exacerbated the effect of the harassment [plaintiff] experienced

   individually”) (internal quotation marks and citation omitted);

   Kaytor, 609 F.3d at 547 (emphasizing that other instances of

   hostility not directly experienced by plaintiff, but of which

   plaintiff was aware, can support a plaintiff’s hostile work

                                        21
Case 1:14-cv-03673-KAM-JO Document 247 Filed 03/06/20 Page 22 of 74 PageID #: 18494



   environment claim); Perry v. Ethan Allen, Inc., 115 F.3d 143,

   150-51 (2d Cir. 1997) (“The propriety of the court’s exclusion

   of . . . evidence of sexual harassment not witnessed personally

   by [plaintiff] is . . . questionable. Since one of the critical

   inquiries with respect to a hostile environment claim is the

   nature of the environment itself, evidence of the general work

   atmosphere is relevant.”); Schwapp v. Town of Avon, 118 F.3d

   106, 111 (2d Cir. 1997) (“The mere fact that Schwapp was not

   present when a racially derogatory comment was made will not

   render that comment irrelevant to his hostile work environment

   claim. Just as a racial epithet need not be directed at a

   plaintiff in order to contribute to a hostile work environment,

   the fact that a plaintiff learns second-hand of a racially

   derogatory comment or joke by a fellow employee or supervisor

   also can impact the work environment.”).         A plaintiff “need not

   be the target of other instances of hostility in order for those

   incidents to support her [hostile work environment] claim.”

   Whidbee, 223 F.3d at 63.      To the extent that the other

   claimants’ testimony provides a more complete picture of the

   pervasive nature of the hostile work environment experienced by

   Benedict and Josey, the jury and the court properly considered

   all of the claimants’ and intervenors’ testimony.

               Defendants also contend that Benedict’s and Josey’s

   claims do not meet the threshold of objectively or subjectively

                                        22
Case 1:14-cv-03673-KAM-JO Document 247 Filed 03/06/20 Page 23 of 74 PageID #: 18495



   severe or pervasive conduct to create a hostile work

   environment.    (Def. Mem. 5, 9.)

      i.    Benedict

               Benedict, who worked for defendants in the Caring for

   Children Globally project from approximately September 2011

   until May 2012, testified that, for the duration of her

   employment by defendants, 6 Onionhead’s religious practices and

   paraphernalia permeated the workplace on a continuing basis.

   Defendants’ offices featured Onionhead religious literature and

   symbols, including Onionhead posters, pins, literature, flags

   and banners, and universal truth cards throughout Benedict’s

   employment.    (Tr. 610-11, 638.)      Benedict was required to

   attend, at Denali’s instruction, between one and three of the

   above-described Onionhead workshops during the workday, every

   time Denali and Benedict were in the office together, despite

   Benedict being “very uncomfortable” while working in defendants’

   premises.    (Tr. 611-12 (testifying that her attendance at the

   Denali-led Onionhead workshops was “not at all” voluntary); 614

   (responding that she complied with Denali’s instruction that she

   attend the Onionhead workshops); 600, 617, 643 (while working



   6 As plaintiff correctly clarifies, Benedict’s exposure was more substantial

   than defendants seemingly had mischaracterized in their opening brief. (Def.
   Mem. 10.) Benedict testified at trial that she was physically in the
   defendants’ office for one week per month, or for approximately 35 days over
   the nine months of her employment, and most frequently when Denali was
   present. (Tr. 585-86, 596, 643.)

                                        23
Case 1:14-cv-03673-KAM-JO Document 247 Filed 03/06/20 Page 24 of 74 PageID #: 18496



   daily at home, Benedict communicated regularly with Denali,

   reporting by telephone or email every day.)          At the Onionhead

   workshops, Benedict testified that Denali would typically lead

   the employees through their “usual kind of hand-holding prayer .

   . . candles . . . a running fountain . . . . So [the employees]

   would start with a prayer, most often, holding hands, and kind

   of sat at attention for the session.”         (Tr. 613.)

               Benedict also testified that Denali suggested to her

   “several times that [she] get guidance from the universe and

   talk to God.”    (Tr. 654-55.)     In addition, Denali frequently

   pried into issues in Benedict’s personal life.          (Tr. 616-19.)

   Benedict explained that she never told Denali that such

   discussions regarding her personal life made her uncomfortable

   because Denali was her boss and “it was really difficult to

   reason with Denali because . . . what she said, in her mind,

   came from the heavens.      So it would be like arguing with God or

   the universe[.]”     (Tr. 616-18.)     Benedict also testified that

   she had attended regular Onionhead meetings at CEO Robert Hodes’

   house in the evenings, that the material and content used at the

   meetings were the same as in the Onionhead workshops that

   occurred in the office, and that such meetings involved prayer. 7

   (Tr. 620-21.)


   7 Defendants assert that “Benedict and Josey have not proven that actual
   prayer occurred during the meetings they attended.” (Def. Reply 6.) This
   assertion is contradicted by ample trial evidence from multiple witnesses

                                        24
Case 1:14-cv-03673-KAM-JO Document 247 Filed 03/06/20 Page 25 of 74 PageID #: 18497



                Benedict testified that Denali’s imposition of

   spirituality in the office and her daily work life made her feel

   as if she were being indoctrinated “into the fold” or “cult,”

   and that she incurred Denali’s anger by attempting to challenge

   her.     (Tr. 622-24, 631.)    For weeks, Denali criticized

   Benedict’s ex-husband and obtained a photo of Benedict’s

   daughter; Denali then stated that her nephew, Robert Hodes,

   defendants’ CEO, was the father of Benedict’s daughter because

   they were “connected” and, in Denali’s view, shared the same

   hair color and curly hair.       (Tr. 609-10.)     Benedict found this

   particularly upsetting and felt that it crossed a boundary, so

   she attempted to extract herself from Denali.           (Id.)

      ii.    Josey

                Josey, who worked for UHP from approximately March

   2011 until November 2011, offered testimony similar to others

   that the office environment was permeated with a religious,

   spiritual atmosphere: “very dim-lit [with] no overhead

   lighting,” there were “desk lamps like that you would have in

   your living room,” and Onionhead materials that were more

   appropriate for church or an intimate setting with friends.

   (Tr. 869, 879, 906-07.)       Approximately three months into her


   that prayer occurred in defendants’ workplace. Though defendants correctly
   note that some of Benedict’s trial testimony contained purported admissions,
   see Def. Mem. 10-11, as discussed herein, there is also substantial evidence
   upon which a reasonable jury could conclude that Benedict perceived her
   environment to be abusive and hostile.

                                        25
Case 1:14-cv-03673-KAM-JO Document 247 Filed 03/06/20 Page 26 of 74 PageID #: 18498



   employment, Josey received Onionhead materials from COO

   Bourandas, including a workbook for the workshops, two boxes of

   truth and feeling cards, and an Onionhead/Harnessing Happiness

   dictionary.    (Tr. 874-878; Pl. Ex. 1 (truth cards); Jt. Ex. 4

   (feeling cards).)     Like Benedict, Josey also attended multiple

   Onionhead workshops during her employment at UHP because she

   understood that attendance and participation were mandatory. 8

   (Tr. 880-882.)     She testified feeling like if she did not “drink

   the cool aid [sic] . . . you were an outsider.”           (Tr. 917-18.)

   At each Onionhead workshop, Josey, like other employees, was

   given homework assignments to complete before the next Onionhead

   workshop, on her own time.       (Tr. 880; Jt. Ex. 6.)       Josey

   testified that she “thought [attending the Onionhead workshops]

   was a waste of my time.       It wasn’t related to work and I wasn’t

   being paid to do anything outside of working hours, so . . . I



   8 Defendants further assert that “Plaintiff [] presents no evidence that any

   such participation in Onionhead generally or the workshops specifically were
   mandatory for Benedict and Josey.” (Def. Reply 6.) Defendants have
   highlighted what they perceive to be countervailing evidence to Benedict’s
   and Josey’s testimony in the record, but ultimately the jury assessed the
   witnesses’ credibility at trial, and weighed the evidence finding in favor of
   plaintiff, claimants, and intervenors. Reeves v. Sanderson Plumbing Prods.,
   Inc., 530 U.S. 133, 150-51 (2000) (for Rule 50 purposes, “Credibility
   determinations, the weighing of the evidence, and the drawing of legitimate
   inferences from the facts are jury functions, not those of a judge.”)
   (internal quotations and citation omitted); Dunlap-McCuller v. Riese Org.,
   980 F.2d 153, 158 (2d Cir. 1992) (“[T]he jury is empowered and capable of
   evaluating a witness’s credibility, and this evaluation should rarely be
   disturbed.”). As the court noted in its Memorandum and Order concerning the
   parties’ motions for summary judgment: “It is an affirmative
   misrepresentation of the evidence to argue that the workshops were
   ‘indisputably’ voluntary.” (ECF No. 88, Memorandum and Order dated 9/30/16
   at 80, n. 23.)

                                        26
Case 1:14-cv-03673-KAM-JO Document 247 Filed 03/06/20 Page 27 of 74 PageID #: 18499



   felt that it should have been optional.         I shouldn’t have [had]

   to fill out any extra work.       I didn’t have time to do it.”         (Tr.

   881.)   Josey testified that the Onionhead workshops led by

   Denali were “way more intense, emotionally – [] very mentally

   draining” compared to the Onionhead workshops led by COO

   Bourandas.    (Tr. 882.)

               Further, Josey testified that with Denali-led

   Onionhead workshops, “[W]e would hug each other goodbye, say we

   love you.    We would have . . . a moment of, I guess, prayer or

   meditation.    We would hold hands like in a circle and then we

   would leave.”    (Id.)    When asked how she felt about having to

   hug her coworkers and tell them “I love you,” Josey testified:

   “It was uncomfortable but, you know, it was like okay, it’s only

   a few minutes, let’s get this over with . . . . I don’t just hug

   people that I don’t know that well.        It was just weird.      It

   wasn’t a normal work setting.”       (Tr. 883.)    Josey further

   testified that she didn’t like having to conform to those

   practices, and that she didn’t want to do them.          (Id.)    Josey

   also testified that she “didn’t feel comfortable having these

   open discussions and [felt] obligated to discuss my personal

   business in a setting where I wouldn’t [normally]. . . . The

   crying and all of that stuff, it really made me feel

   uncomfortable, and then I’d have to go back to my desk and

   perform my job like none of that just happened.”           (Tr. 885.)

                                        27
Case 1:14-cv-03673-KAM-JO Document 247 Filed 03/06/20 Page 28 of 74 PageID #: 18500



               On one occasion, following a fight with her husband,

   Josey was ushered, crying, into the meditation room by Denali,

   i.e. their second meeting since Josey commenced her employment

   at UHP.    April Levine had previously informed Josey that the

   purpose of the meditation room was “meditation” and “prayer.”

   (Tr. 896.)    Denali asked Josey what had transpired earlier, and

   told Josey: “[Y]ou need to leave your husband. . . . Do you

   understand what I’m saying to you.”        (Tr. 896-97.)     Josey

   further testified: “[Denali] was giving me a directive.            She

   wasn’t saying, well, maybe you guys – if you guys can’t work it

   out, you know, maybe you should consider leaving,” and Denali

   told her several times during that conversation to leave her

   husband.    (Tr. 897.)    Josey reported feeling “very offended” and

   “very taken aback” by Denali’s comments and became “very

   guarded, very aware and careful” of the things she said at work.

   (Tr. 898-99.)    She also testified: “I felt very vulnerable

   because there was just too much of my life that people at work .

   . . knew now” and that the atmosphere that resulted from the

   Onionhead workshops where people shared their personal feelings

   partly contributed to the work environment that caused her to

   feel “vulnerable,” as though there were “no boundaries as to

   where your work life began and your personal life ended.”            (Tr.

   899.)



                                        28
Case 1:14-cv-03673-KAM-JO Document 247 Filed 03/06/20 Page 29 of 74 PageID #: 18501



               After Josey’s second meeting with Denali, she

   expressed her discomfort and disagreement with the workplace

   culture, but was warned by unspecified individuals “to not do

   that out loud, to be very careful who heard [her] say that.”

   (Tr. 900.)    She testified that, had she been given the choice or

   felt that she had the choice to attend the Onionhead workshops,

   she would not have attended them; that she did not use the

   materials she was given during the Onionhead workshops because

   she did not want to; and she was given Onionhead pins that

   everybody wore, but she did not wear them after the first day.

   (Tr. 902.)    Josey referenced a horror film to describe her

   experience at defendants’ workplace.        (Tr. 917-18.)

               At one particular Onionhead workshop, Josey observed

   that Denali appeared to have a “disappointed” reaction upon

   learning that Josey was still with her husband and that she

   could “tell by the look on [Denali’s] face [that] she’s not

   happy.”   (Tr. 904.)     Further, after Josey was fired, she

   testified that she had a telephonic conversation with Denali

   during which Denali stated: “I bet you’ll learn your lesson this

   time . . . . [Y]ou didn’t listen and you know these are the

   consequences.”     (Tr. 914.)    Josey understood Denali to have been

   referring to their earlier conversation wherein Denali

   instructed Josey to leave her husband.         (Tr. 914-15.)

      b. Sufficient Basis for Jury Verdict

                                        29
Case 1:14-cv-03673-KAM-JO Document 247 Filed 03/06/20 Page 30 of 74 PageID #: 18502



               Based on the record before the court, the court finds

   that there was more than sufficient evidence for the jury to

   conclude that Benedict and Josey experienced an objectively

   hostile work environment based on a workplace permeated with

   Onionhead’s religious practices, and that Benedict and Josey

   subjectively perceived their work environment as hostile based

   on the same.    Torres v. Pisano, 116 F.3d 625, 632 (2d Cir.

   1997).

               As discussed above, ample evidence in the record

   established that numerous religious images and practices

   permeated the office environment, and that employees were

   required to participate in such religious practices.           Among

   other things, defendants’ office environment was cluttered with

   pervasive religious imagery, including rosary beads, Buddhas,

   and Onionhead/Harnessing Happiness literature, posters and

   banners; employees were given Onionhead feeling and truth cards

   and Onionhead workshop materials and instructed to use them;

   employees were strongly encouraged or instructed to wear

   Onionhead pins; employees were scheduled for attendance and

   participation at the Onionhead/Harnessing Happiness workshops,

   which employees understood were mandatory.         As further noted

   above, the Onionhead religion motivated certain idiosyncratic

   office practices, including the dismantling of overhead lights,

   use of candles, incense, and table lamps, hugging and kissing of

                                        30
Case 1:14-cv-03673-KAM-JO Document 247 Filed 03/06/20 Page 31 of 74 PageID #: 18503



   coworkers, praying and meditation, and coworkers being directed

   to say “I love you.”      All of these practices, taken together,

   could be found to have “unreasonably interfere[d] with an

   employee’s work performance” and altered the conditions of an

   employee’s work environment for the worse.         Harris, 510 U.S. at

   23; Torres, 116 F.3d at 632.

               Defendants have asserted that “discomfort or finding

   something strange, or even inappropriate or offensive, is not

   sufficient to support a hostile work environment claim.”            (Def.

   Mem. 5.)    The Second Circuit has, however, implicitly rejected

   this argument, in reversing the granting of summary judgment on

   hostile work environment claims where the plaintiffs had alleged

   that the defendants’ conduct caused plaintiffs to feel

   “uncomfortable.”     See Redd v. New York Div. of Parole, 678 F.3d

   166, 169, 171-72 (2d Cir. 2012); Schiano v. Quality Payroll

   Sys., Inc., 445 F.3d 597, 601 (2d Cir. 2006).

               Defendants have cited Kunzler v. Canon, USA, 257 F.

   Supp. 2d 574, 583 (E.D.N.Y. 2008), arguing that “feelings of

   discomfort cannot support a hostile work environment claim.”

   (Def. Mem. 5.)     Plaintiff has responded that this case is

   inapposite because the plaintiff in Kunzler cited only a single

   line from his deposition testimony stating he was “made

   uncomfortable” by the supervisor’s advances toward a customer.

   (Pl. Mem. 11.)     This court agrees with plaintiff that Kunzler

                                        31
Case 1:14-cv-03673-KAM-JO Document 247 Filed 03/06/20 Page 32 of 74 PageID #: 18504



   provides scant, if any, support for defendants’ position, and

   further notes that, critically, the Kunzler court found that the

   supervisor’s harassment of a non-employee customer “does not

   amount to conduct that violates Title VII.”          Kunzler, 257 F.

   Supp. 2d at 582.

               Similarly, defendants’ citation to Lewis v. Eric

   County Medical Center Corp. is unpersuasive.          In that case, the

   court found that two isolated comments were insufficient to

   establish a racially-based hostile work environment where the

   comments were “not explicitly racist.”         Lewis, 907 F. Supp. 2d

   336, 348 (W.D.N.Y. 2012).       By contrast, Benedict’s and Josey’s

   hostile work environment claims are not founded upon a few

   isolated remarks over many months, but rather upon a pervasive

   daily presence of religiously-based employment conditions and

   conduct, religious imagery, and religious practices that would

   cause a reasonable employee to find that the conditions of her

   employment were altered for the worse.         Torres v. Pisano, 116

   F.3d 625, 632 (2d Cir. 1997).       Moreover, contrary to defendants’

   position, the Second Circuit has made clear that even a single

   severe incident could create a hostile work environment “even in

   isolation, unrepeated and unaccompanied by other conduct.”

   Schiano, 445 F.3d 597 (2d Cir. 2006).

               Defendants had previously conceded that coercion is

   not an element of a hostile work environment claim.           (Tr. 1729.)

                                        32
Case 1:14-cv-03673-KAM-JO Document 247 Filed 03/06/20 Page 33 of 74 PageID #: 18505



   Nevertheless, the court notes that there is abundant evidence

   that coercion of defendants’ employees existed regarding their

   participation in Onionhead/Harnessing Happiness, and religious

   practices associated with those two programs were mandatory and

   were widely perceived to be mandatory.         The claimants

   consistently testified that, if they did not appear to agree to

   participate in those religious practices, they could suffer

   termination or other adverse consequences.         (Tr. 203-05, 273,

   428-30, 611-12, 614, 703.)

               Considering the evidence in the light most favorable

   to plaintiff under Rule 50, the court finds that there was a

   legally sufficient basis for a reasonable jury to find for

   claimants Benedict and Josey on their hostile work environment

   claims, and thus, defendants’ Rule 50 motion for judgment as a

   matter of law on Benedict’s and Josey’s hostile work environment

   claims is denied.     ING Glob. v. United Parcel Serv. Oasis Supply

   Corp., 757 F.3d 92, 97 (2d Cir. 2014).         Additionally, because

   the jury’s finding for Benedict and Josey was neither a

   “seriously erroneous result,” nor effectuated a “miscarriage of

   justice,” the court also denies defendants’ motion for a new

   trial pursuant to Rule 59.       Ali v. Kipp, 891 F.3d 59, 64 (2d

   Cir. 2018) (citing Amato v. City of Saratoga Springs, N.Y., 170

   F.3d 311, 314 (2d Cir. 1999)).



                                        33
Case 1:14-cv-03673-KAM-JO Document 247 Filed 03/06/20 Page 34 of 74 PageID #: 18506



  II.    The Trial Evidence Supports the Jury’s Award of Emotional
         Distress Damages for Benedict, Josey, Diaz, Honohan,
         Maldari, Pegullo, and Safara. 9
       a. Legal Standard on a Motion to Set Aside or Reduce a Jury’s
          Damage Award

               It is well-settled that the trial court has

   discretionary authority to “overturn[] verdicts for

   excessiveness and order[] a new trial without qualification, or

   conditioned on the verdict winner’s refusal to agree to a

   reduction (remittitur).”       Gasperini v. Ctr. for Humanities,

   Inc., 518 U.S. 415, 433 (1996).        Remittitur, “the process by

   which a court compels a plaintiff to choose between reduction of

   an excessive verdict and a new trial,” is employed in two types

   of cases: “(1) where the court can identify an error that caused

   the jury to include in the verdict a quantifiable amount that

   should be stricken . . . and (2) more generally, where the award

   is ‘intrinsically excessive’ in the sense of being greater than

   the amount a reasonable jury could have awarded, although the

   surplus cannot be ascribed to a particular, quantifiable

   error[.]”    Shu-Tao Lin v. McDonnell Douglas Corp., 742 F.2d 45,

   49 (2d Cir. 1984).      “Where there is no particular discernible

   error, [the Second Circuit has] generally held that a jury’s

   damage award may not be set aside as excessive unless ‘the award



   9 Though it may not always be apparent from the trial record, the court notes
   that many of the claimants who testified showed signs of visible emotional
   distress on the stand.

                                         34
Case 1:14-cv-03673-KAM-JO Document 247 Filed 03/06/20 Page 35 of 74 PageID #: 18507



   is so high as to shock the judicial conscience and constitute a

   denial of justice.’”      Lore v. City of Syracuse, 670 F.3d 127,

   177 (2d Cir. 2012) (citing Kirsch v. Fleet Street, Ltd., 148

   F.3d 149, 165 (2d Cir. 1998); DiSorbo v. Hoy, 343 F.3d 172, 183

   (2d Cir. 2003) (same); Ismail v. Cohen, 899 F.2d 183, 186 (2d

   Cir. 1990) (standard generally applies to “damage awards,

   whether compensatory or punitive”).

                In determining whether a compensatory damage award is

   excessive, courts consider “amounts awarded in other, comparable

   cases.”   DiSorbo, 343 F.3d at 183 (citing Mathie v. Fries, 121

   F.3d 808, 813 (2d Cir. 1997); Ismail, 899 F.2d at 186

   (“Reference to other awards in similar cases is proper.”).

   Though “a review of comparable cases is appropriate, ‘[courts]

   need not average the high and low awards; [courts] focus instead

   on whether the verdict lies within [the] reasonable range.’”

   Dancy v. McGinley, 843 F.3d 93, 113 (2d Cir. 2016) (citing Zeno

   v. Pine Plains Cent. Sch. Dist., 702 F.3d 655, 671 (2d Cir.

   2012) (internal quotation marks omitted).         Each case should be

   examined “individually as a unique set of facts and

   circumstances.”     Id.

               Title VII claimants may recover “compensatory damages

   . . . for future pecuniary losses, emotional pain, suffering,

   inconvenience, mental anguish, loss of enjoyment of life, and

   other nonpecuniary losses.”       42 U.S.C. § 1981a(b)(3); Bergerson

                                        35
Case 1:14-cv-03673-KAM-JO Document 247 Filed 03/06/20 Page 36 of 74 PageID #: 18508



   v. New York State Office of Mental Health, 652 F.3d 277, 286 (2d

   Cir. 2011).    Defendants assert that, in order to prove emotional

   distress damages, “something more than the subjective statements

   of the plaintiff is required.”       (Def. Reply 14; Patrolmen’s

   Benevolent Ass’n of City of New York v. City of New York, 310

   F.3d 43, 55 (2d Cir. 2002.)       Since Patrolmen’s Benevolent

   Association, the Second Circuit has clarified, and numerous

   lower courts have acknowledged, that “testimony establishing . .

   . subjective distress,” without more, is sufficient to establish

   garden variety emotional distress damages.         Lore, 670 F.3d at

   177; see also MacMillian v. Millennium Broadway Hotel, 873 F.

   Supp. 2d 546, 560 (S.D.N.Y. 2012) (citing Jowers v. DME

   Interactive Holdings, Inc., No. 00-CV-4753 (LTS)(KNF), 2006 WL

   1408671, at *3, *12 (S.D.N.Y. May 22, 2006) (“A compensatory

   award for emotional distress in a discrimination action may be

   based on testimonial evidence alone and ‘is not preconditioned

   on whether [the plaintiff] underwent treatment, psychiatric or

   otherwise.’”); Ravina v. Columbia Univ., 2019 WL 1450449, at *11

   (S.D.N.Y. Mar. 31, 2019) (noting that “garden variety” emotional

   distress awards are typically upheld where there is “evidence of

   mental suffering [that] is generally limited to the testimony of

   the plaintiff, who describes his or her injury in vague or

   conclusory terms”) (citation omitted).



                                        36
Case 1:14-cv-03673-KAM-JO Document 247 Filed 03/06/20 Page 37 of 74 PageID #: 18509



               “Emotional distress awards within the Second Circuit

   can generally be grouped into three categories of claims:

   ‘garden-variety,’ ‘significant’ and ‘egregious.’”           Olsen v.

   Cnty. of Nassau, 615 F. Supp. 2d 35, 46 (E.D.N.Y. 2009)

   (citation omitted).      A plaintiff may be able to establish

   emotional distress damages exceeding the “garden variety”

   category by showing, inter alia, that her emotional distress had

   “specific consequences [as corroborated by] medical evidence,”

   or that the emotional distress “threatened Plaintiff’s ability

   to earn a living and practice her profession.”          Mugavero, 680 F.

   Supp. 2d at 578; see also Turley v. ISG Lackawanna, Inc., 774

   F.3d 140, 163 (2d Cir. 2014) (upholding emotional distress

   damages award of $1.32 million, where “years of grotesque

   psychological abuse [led] to a marked decline in [plaintiff’s]

   mental health and well-being” and he was “hospitalized and

   diagnosed with, inter alia, post-traumatic stress disorder,

   depression, and panic disorder as a result of the harassment”

   that he endured).

               Because plaintiff has not asserted that “significant”

   or “egregious” emotional distress damages are warranted for any

   of the seven claimants, nor presented corroborating medical

   evidence or testimony of more serious or lasting consequences

   (e.g., inability to resume work), the present case seeks “garden

   variety” emotional distress damages, and the court therefore

                                        37
Case 1:14-cv-03673-KAM-JO Document 247 Filed 03/06/20 Page 38 of 74 PageID #: 18510



   reviews the compensatory damages awards with that understanding

   in mind.    The court identifies no error that caused the jury to

   award a quantifiable amount of damages that should be stricken.

   Instead, the court considers whether the jury’s awards were

   “‘intrinsically excessive,’ in the sense of being greater than a

   reasonable jury could have awarded.”        Shu-Tao Lin, 742 F.2d at

   49.

               In the Second Circuit, “‘garden variety’ emotional

   distress claims generally merit $30,000 to $125,000 awards,” and

   courts have declined to reduce even much higher emotional

   damages awards.     MacMillan v. Millennium Broadway Hotel, 873 F.

   Supp. 2d 546, 561 (S.D.N.Y. 2012) (internal quotations and

   citation omitted); Olsen v. Cnty. of Nassau, 615 F. Supp. 2d at

   46 (declining to reduce emotional distress damages awards to

   between $5,000 and $35,000, where jury had awarded compensatory

   damages of $500,000, $400,000, and $100,000, where plaintiffs

   had testified to feeling disappointment, stress, anxiety, and

   experiencing nightmares); Lore, 670 F.3d at 177 (“This Court has

   . . . affirmed awards of $125,000 each to plaintiffs for

   emotional distress resulting from age discrimination where the

   evidence of emotional distress consisted only of ‘testimony

   establishing shock, nightmares, sleeplessness, humiliation, and

   other subjective distress.’ As well as awards of $175,000 each

   where in addition there were either physical sequelae – i.e.

                                        38
Case 1:14-cv-03673-KAM-JO Document 247 Filed 03/06/20 Page 39 of 74 PageID #: 18511



   secondary physical results or consequences – or professional

   treatment[.]”) (internal quotation marks and citations omitted);

   Mugavero v. Arms Acres, Inc., 680 F. Supp. 2d 544, 578 (S.D.N.Y.

   2010) (garden variety emotional distress claims “generally merit

   $30,000 to $125,000 awards”).

               Defendants argue that in “garden variety” cases,

   emotional distress damages in excess of $35,000 are

   inappropriate, citing Moore v. Houlihan’s Restaurant, Inc., No.

   07-CV-3129, 2011 WL 2470023, at *6 (E.D.N.Y. May 10, 2011), and

   Rainone v. Potter, 388 F. Supp. 2d 120, 122 (E.D.N.Y. 2005).

   Most recent cases in this district, including Olsen, have

   specifically discounted Rainone for being on the “low end of the

   range of damages”: “[D]efendants rely on a 2005 case, Rainone v.

   Potter . . . . More recent cases find this range [for “garden

   variety” claims] to be significantly higher.”          Olsen, 615 F.

   Supp. 2d at 46, n. 4 (and noting that courts have upheld awards

   of more than $100,000 without discussion of protracted

   suffering, truly egregious conduct, or medical treatment); see

   also Mugavero, 680 F. Supp. 2d at 578 (“Rainone v. Potter. . .

   sets forth a substantially lower range for garden-variety

   emotional distress claims than more recent cases.”).           In

   Rainone, the court remitted the emotional distress damages from

   $175,000 to $50,000, which is the amount of the compensatory

   damages awards at issue here.       Rainone, 388 F. Supp. 2d at 126

                                        39
Case 1:14-cv-03673-KAM-JO Document 247 Filed 03/06/20 Page 40 of 74 PageID #: 18512



   (“There will be a new trial on damages, unless the plaintiff

   agrees to the reduction [from $175,000] to the sum of $50,000

   for his emotional distress damages.”).         The court will not cap

   garden variety emotional distress damages at $35,000 on the

   basis of Moore, an outlier among recent cases in this circuit,

   and which cites to Rainone for its damages range, a case that

   courts have acknowledged is quite outdated and is now considered

   a lower-than-normal damages range.

      b. Benedict and Josey

               Defendants assert that Benedict and Josey did not

   prove that they were each subjected to a hostile work

   environment or, even if they did, they did not suffer emotional

   distress damages as a result.       (Def. Mem. 16.)     The jury found

   that Benedict and Josey had proved their hostile work

   environment claims, and awarded Benedict $225,000 in

   compensatory damages, and Josey $180,000 in compensatory

   damages, which the court subsequently reduced to $50,000 each.

   (ECF No. 224, Memorandum and Order dated 12/28/18 at 56.)            As

   discussed supra, the court has found that Benedict and Josey

   have proved their hostile work environment claims with adequate

   evidence.    As set forth below, the court finds that Benedict and

   Josey are entitled to “garden variety” compensatory damages for

   emotional distress under Title VII, 42 U.S.C. § 1981a(b)(3), and

   upholds their respective reduced damages awards of $50,000 each.

                                        40
Case 1:14-cv-03673-KAM-JO Document 247 Filed 03/06/20 Page 41 of 74 PageID #: 18513



               Although Benedict characterized working for CCG as

   “pleasant” when she “first began” working there, defendants have

   failed to explain why Benedict’s purported admission regarding

   her initial experience in defendants’ workplace negates her

   emotional distress damages resulting from worsening changes in

   the work environment.      (Def. Mem. 16.)     As defendants have

   acknowledged, Benedict’s testimony establishes that she grew

   increasingly “uncomfortable” during her employment, as a result

   of what she perceived to be “inappropriate” workplace practices.

   Having an initial favorable impression of the company does not

   disqualify Benedict for emotional distress damages for

   subsequent occurrences, and to conclude otherwise would have the

   practical effect of disqualifying virtually all potential

   claimants who suffer emotional distress, after an initial period

   of relative job satisfaction.       Similarly, as to Josey’s

   purported admission that she found the workplace “harmonious”

   when she first began working for UHP, the same logic applies;

   the court finds that Josey’s initial perception of her

   employment with defendants does not negate her emotional

   distress damages.     (Def. Mem. 16; Tr. 872.)

               As noted supra, Benedict testified to being made to

   feel “very uncomfortable” and having “mixed feelings” when she

   was required to attend, at Denali’s instruction, Onionhead

   workshops during the workday, during which Denali would lead

                                        41
Case 1:14-cv-03673-KAM-JO Document 247 Filed 03/06/20 Page 42 of 74 PageID #: 18514



   employees through “hand-holding prayer.”          (Tr. 611-13.)

   Denali’s routine prying into Benedict’s personal life, during

   which Denali disparaged Benedict’s ex-husband and often

   suggested that Benedict “get guidance from the universe and talk

   to God,” also made Benedict uncomfortable, and she told some of

   her former colleagues of her discomfort with Onionhead

   practices.    (Tr. 614, 616-19, 654-55, 676.)        After Denali

   commented to Benedict that CEO Rob Hodes was Benedict’s

   daughter’s father, Benedict attempted to “shield the kids and .

   . . didn’t bring them around again.”          (Tr. 621.)   Benedict

   further voiced her discomfort with the prospect of moving to

   Long Island and becoming “indoctrinated” or “get[ting] closer

   with this family sort of cult.”        (Tr. 622, 624.)     Moving to Long

   Island, at Denali’s behest, “was a boundary” that Benedict did

   not feel comfortable crossing for the sake of the company.            (Tr.

   624.)

               Defendants have also asserted that Josey testified at

   her deposition, in March 2015, that she was not then

   experiencing emotional distress.          (Def. Mem. 16; Tr. 949.)    As

   noted above, Josey was terminated in November 2011.           The fact

   that Josey was not suffering lingering emotional distress or

   trauma, over three years after her employment had ended, is not

   probative of a lack of emotional distress at the time of her

   employment, or shortly after her employment had ended, and

                                        42
Case 1:14-cv-03673-KAM-JO Document 247 Filed 03/06/20 Page 43 of 74 PageID #: 18515



   defendants have not cited any cases supporting their contention.

   Nor must Josey, or any claimant, proffer a medical diagnosis

   relating to alleged emotional distress in order to sustain

   “garden variety” emotional damages.         Mugavero, 680 F. Supp. 2d

   at 578; Turley v. ISG Lackawanna, Inc., 774 F.3d 140, 163 (2d

   Cir. 2014).

               The trial evidence establishes “garden variety”

   emotional distress damages for Josey.         Perhaps most notably,

   Josey testified that the Onionhead workshops, which she abhorred

   attending and where she participated minimally, were emotionally

   “intense” and “very mentally draining.”         (Tr. 882.)    Josey found

   the workplace practices of being directed to hug her coworkers

   and tell them “I love you” to be “uncomfortable,” “weird,” and

   not “normal.”    (Tr. 883.)     Josey repeatedly described the

   Onionhead workshops as causing her to “feel uncomfortable” and

   struggle with “go[ing] back to my desk and perform[ing] my job

   like none of that just happened.”         (Tr. 885.)   Josey also

   reported feeling “very offended,” “very taken aback,” and

   “vulnerable” as a result of Denali’s personal comments,

   directing her to leave her husband.         (Tr. 898-99.)

               After the jury awarded $225,000 in compensatory

   damages to Benedict, and $180,000 in compensatory damages to

   Josey, the court reduced the awards to $50,000 each.           (ECF No.

   224, Memorandum and Order dated 12/28/18 at 56.)           As there is

                                        43
Case 1:14-cv-03673-KAM-JO Document 247 Filed 03/06/20 Page 44 of 74 PageID #: 18516



   sufficient evidence in the trial record supporting the award of

   emotional damages, and because $50,000 is toward the low end of

   garden variety emotional distress damages in this circuit, the

   court finds that the award of $50,000 each to Benedict and Josey

   does not shock the judicial conscience.         Accordingly, the court

   will not further reduce the awards for Benedict and Josey, and

   denies defendants’ motions.         See, e.g., MacMillan v. Millennium

   Broadway Hotel, 873 F. Supp. 2d 546, 561 (S.D.N.Y. 2012).

        c. Diaz

                  Defendants assert that Danielle Diaz’s testimony does

   not support an emotional distress damages award of $50,000, and

   instead contend that the “appropriate value is $20,000 or

   less.” 10      (Def. Mem. 17-19.)   Defendants cite cases that are 19

   and 25 years old, arguing that damages should be reduced to

   $20,000 from $50,000, where plaintiff’s doctors relied on

   plaintiff’s own “representation regarding her condition and the

   source of her distress” and offered “little evidence of her

   mental anguish.”       As discussed above, a medical diagnosis,

   medical treatment, or third-party corroboration is not required

   to sustain garden variety emotional distress damages.            Further,

   more recent cases typically uphold damages of $30,000 to

   $125,000 for garden variety emotional distress claims.


   10The court notes that Diaz’s emotional distress damages award is comprised
   of $40,000 in compensatory damages and $10,000 in punitive damages. (ECF No.
   224, Memorandum and Order dated 12/28/18 at 56.)

                                         44
Case 1:14-cv-03673-KAM-JO Document 247 Filed 03/06/20 Page 45 of 74 PageID #: 18517



               There was ample trial evidence that Diaz suffered

   garden variety emotional distress damages as a result of the

   hostile work environment.       Diaz worked at CCG from July 2010

   until December 2012 – approximately two and a half years.            (Tr.

   1206.)   When Diaz interviewed with CCG, Diaz observed various

   Onionhead paraphernalia, signs, and practices, including the

   Onionhead building façade (Tr. 1203); Onionhead books and

   literature (Tr. 1203); “very dim” lighting from desk lamps and

   overhead lighting was off (Tr. 1204); and incense, candles,

   Buddha, and a lot of spiritual paraphernalia (Tr. 1204).            Diaz

   testified that she understood that she was terminated by

   defendants because “they found out [she] was speaking about the

   company . . . . [She was] warning new hires when they were

   coming in, be aware that this is a cult, there are certain

   things that you are going to have to agree to, otherwise, you’re

   not going to be able to stay here.”        (Tr. 1207.)

               Diaz testified that, when she commenced training as a

   customer service representative at CCG, she was given Onionhead

   books, Onionhead universal truth cards, an Onionhead journal,

   and an Onionhead dictionary.       (Tr. 1208-09.)     Diaz further

   testified that she, like the other employees, was instructed by

   her supervisor that “every day [] we should go into the deck [of

   Onionhead universal truth cards] and pick out a card, and [the

   cards] were to remain at the desk with us,” and all the customer

                                        45
Case 1:14-cv-03673-KAM-JO Document 247 Filed 03/06/20 Page 46 of 74 PageID #: 18518



   service representatives kept their Onionhead cards at their

   desks, as they were instructed to do.         (Tr. 1211-12.)    Diaz

   testified that she was instructed to use the Onionhead

   dictionary, which described “different emotions,” but that she

   “didn’t read the whole thing or try to go too in depth with it”

   because it made her “very uncomfortable,” and she would only

   “look at it because we were told we had to, but [she] really

   didn’t want to take any of it in.”         (Tr. 1213-14.)    Diaz

   testified that Onionhead was “like a cult,” “very spiritual,”

   and “it wasn’t something that [she was] used to[,] being a

   Catholic.”    (Tr. 1215.)    She also testified that Onionhead

   “grab[bed] from all different religions . . . [t]here were

   things that would have angel wings.”         (Id.)   Diaz testified that

   Onionhead “was just very confusing to me and right from the bat

   it made me feel uncomfortable that I knew it was something I had

   to deal with working there.”       (Id.)

               Diaz testified that Denali frequently changed the

   Onionhead posters and banners pinned around defendants’

   workplace.    (Tr. 1217.)    Diaz testified that she encountered

   Denali “about every three weeks” at defendants’ workplace, and

   when Denali visited, Denali “would go to every employee and . .

   . you would have to stand up.       Everyone would give her a hug and

   a kiss, praise her . . . people [would be] following her

   around[.]”    (Tr. 1218.)    Diaz testified that she felt like

                                        46
Case 1:14-cv-03673-KAM-JO Document 247 Filed 03/06/20 Page 47 of 74 PageID #: 18519



   hugging and kissing Denali, and telling Denali “I love you,”

   were things she felt like she “had to do.”         (Id.)    Further,

   Denali “talked a lot about . . . different religions . . .

   Buddhism . . . planets aligning.”         (Tr. 1219.)   “[E]very time

   [Denali] came down, it was always something about God.            Again,

   she would mash a lot of religions together, so it would be God,

   it would be Buddha, it would be all different things together.”

   (Id.)   Diaz testified that she was exposed to Onionhead “[e]very

   day that [she] was in the office,” which made her feel

   “uncomfortable” because she “felt this was being forced on

   [her].”   (Tr. 1227-28.)     Even when Denali wasn’t in the office,

   she, or other supervisors, including April Levine and COO

   Bourandas, would send emails that “forced” Onionhead on the

   employees.    (Tr. 1228.)

               Denali also vocalized the existence of spirits or

   demons in defendants’ workplace, frequently moving employees

   around the office because she felt that “the right spirit wasn’t

   there or there [were] demons in a certain area.”           (Tr. 1219-20.)

   Diaz was moved “four or five times, maybe six, through the

   customer service pit and then into another area and then back

   into customer service [due to] whatever spirits [Denali] was

   feeling at the time or if there [were] demons in a certain area,

   she didn’t like [me] sitting there so [I] must move here.”

   (Id.)   Diaz testified that Denali called people “angels” and

                                        47
Case 1:14-cv-03673-KAM-JO Document 247 Filed 03/06/20 Page 48 of 74 PageID #: 18520



   said that there were “angels on the Harnessing Happiness book

   list.”    (Tr. 1220.)

               Diaz testified that the office was filled with

   spiritual and religious paraphernalia, “lots of fountains,

   “candles and incense,” and that candles would be on in Denali’s

   office all the time, even when she was not at defendants’

   workplace, because Denali had advised that “her spirit was still

   with us even if she wasn’t physically present.”          (Tr. 1221-22.)

   Candles were used in defendants’ workplace until March 2012,

   when Denali emailed the employees that the candles were a fire

   hazard.    (Tr. 1222-23.)    CEO Hodes and COO Bourandas allowed

   Denali free rein to implement any religious practices she

   desired, depending on Denali’s feelings about demons and spirits

   in defendants’ office.      (Tr. 1251.)    When Denali was in the

   office, she regularly held private and group meetings with

   employees about religious and spiritual subjects, while

   “Buddhist-type chanting” music was being played.           (Tr. 1255-57.)

   Meetings would begin with all employees hugging and kissing

   Denali, and then Denali would lead the employees through prayer

   while holding hands.      (Tr. 1257-58.)

               Like other employees, Diaz attended Onionhead

   workshops, which she understood to be mandatory.           Diaz was added

   to the workshops by COO Bourandas.        (Tr. 1235.)    Diaz further

   testified that she felt the workshops were “forced upon” her,

                                        48
Case 1:14-cv-03673-KAM-JO Document 247 Filed 03/06/20 Page 49 of 74 PageID #: 18521



   despite having never believed in the Onionhead teachings.            (Tr.

   1237.)   The workshops were “always spiritually involved,” and

   employees were instructed to utilize the Onionhead materials,

   including the Onionhead dictionary.        (Tr. 1238.)     The Onionhead

   workshops made Diaz “very uncomfortable,” like a forced “therapy

   session” at which a number of employees, including Diaz, cried.

   (Tr. 1242-43.)     Diaz “despised” going to the weekly Onionhead

   workshops and “dread[ed]” emails from Bourandas instructing her

   to attend.    (Tr. 1244-45.)

               All of the discomfort caused by the coercive religious

   and spiritual practices were heightened during a “spa weekend”

   in March 2012, which Denali planned for the female employees

   working in the customer service department.          (Tr. 1266.)

   Employees carpooled in a caravan to a retreat located in

   Connecticut.    Unbeknownst to Diaz, Denali had planned “spiritual

   events” for the weekend.      For example, Denali commanded

   employees to “pull[] angel cards,” which were “like the

   Universal Truth cards” and depicted various angels on them (Tr.

   1268.); hold hands in prayer (Tr. 1270); and Denali announced

   her intention that the spa weekend be a “spiritual kind of

   awakening” for the employees.       (Tr. 1269.)    One night, during

   the spa weekend, Denali gathered the employees around 10 p.m.

   and screamed at them for several hours for not participating in

   the spiritual activities as she had planned; no one was

                                        49
Case 1:14-cv-03673-KAM-JO Document 247 Filed 03/06/20 Page 50 of 74 PageID #: 18522



   permitted to leave during Denali’s angry tirade.           (Tr. 1280-83.)

   Diaz testified that, eventually “[e]very single person in the

   circle had to say sorry to [Denali] and then it ended with us

   all having to gather hands together and [at] Denali’s request .

   . . chant ‘Love, love, love.’”       (Tr. 1283.)     The spa weekend

   left Diaz feeling “duped,” “in a daze,” “emotionally spent” and

   “violated.”     (Tr. 1271, 1284, 1289.)     After witnessing Denali

   fire Faith Pabon after the spa weekend, Diaz testified that she

   felt “wrecked” and not “emotionally okay,” and that she “broke

   down emotionally.”     (Tr. 1291-92.)     Diaz “dreaded” coming to

   work, and witnessing Pabon’s termination made her feel as though

   she was on “shaky ground,” and at the same time, she felt

   increasingly “repulsed” by the Onionhead practices she

   encountered every day.      (Tr. 1296-97.)     Diaz testified that she

   saw multiple doctors between March 2012 and December 2012 for

   rashes and was told that the rashes were stress-induced; she

   also suffered from headaches and abdominal pain.           (Tr. 1298-99.)

               Due to ample trial evidence of Diaz’s emotional

   distress, and because the $40,000 compensatory damages award –

   which has already been greatly reduced from $190,000 - for

   claimant Diaz does not shock the judicial conscience, the court

   upholds her reduced compensatory damages award of $40,000.

      d. Honohan



                                        50
Case 1:14-cv-03673-KAM-JO Document 247 Filed 03/06/20 Page 51 of 74 PageID #: 18523



               The jury awarded claimant Honohan $570,000 in

   compensatory damages, which the court later reduced to $50,000.

   (ECF No. 224, Memorandum and Order dated 12/28/18 at 56.)

   Citing cases that are over 20 years old, defendants have

   asserted that Honohan’s emotional distress damages award of

   $50,000 should be further reduced to $20,000.          (Def. Mem. 20.)

               Honohan worked for defendants for almost 20 years,

   beginning in 1992, as an HR manager, accountant, and in a data

   entry role.    (Tr. 164.)    She testified that, until Denali

   arrived at defendants’ workplace in 2007, Honohan loved her job,

   got along well with her coworkers, including COO Bourandos and

   CEO Hodes, and believed that she would retire from UHP.            (Tr.

   180-84, 210-11, 346.)      Honohan understood Denali’s role at

   defendants’ workplace to be “spiritual advisor.”           (Tr. 186.)

   During one of Honohan’s first one-on-one interactions with

   Denali, Denali asked Honohan about her mother, whom she

   correctly guessed had passed away, and Denali acted like a

   spiritual medium, moving her hands back and forth in front of

   her body as though “she could feel . . . vibrations” and “speak

   with those who have passed on.”        (Tr. 190-91.)

               Honohan testified at length regarding the “unwelcome”

   worsening changes to her workplace environment after Denali

   joined, and how those changes made her “very unhappy.”            (Tr.

   201, 228-29.)    According to Honohan, “It was just completely

                                        51
Case 1:14-cv-03673-KAM-JO Document 247 Filed 03/06/20 Page 52 of 74 PageID #: 18524



   different [after Denali’s changes] from the way things were

   before.   It was a happy environment before and I feel like it

   turned not happy after she came.”         (Tr. 228.)   Honohan testified

   that she understood Onionhead to be “a belief system that uses

   religious and spiritual references while talking about feelings

   and emotions.”     (Tr. 231.)    Like other employees, Honohan was

   instructed by Denali to wear Onionhead pins (Tr. 233); Honohan

   was instructed by Denali and COO Bourandas to use Onionhead

   universal truth and feeling cards (Tr. 234-37); Honohan “felt

   pressured” to use the Onionhead cards at workplace meetings,

   even though she otherwise would not have (Tr. 235-36).            As of

   2010, Onionhead was a “daily” presence at defendants’ workplace.

   (Tr. 248.)    Honohan observed a conspicuous Onionhead logo

   displayed on defendants’ building’s façade, which communicated

   “[w]hat a big presence Onionhead had at the office” (Tr. 250);

   Onionhead pins, Onionhead “pictures on the wall,” Onionhead

   cards, and Onionhead literature (Tr. 250); Onionhead posters

   depicting angel wings coming out of the side of the character

   (Tr. 251); and Onionhead incorporated in employees’ signature

   blocks (Tr. 251).

               Additionally, the smell of incense at defendants’

   workplace was “overpowering” to Honohan (Tr. 204); the dim

   lighting strained Honohan’s eyes and exacerbated her headaches

   (Tr. 333-34); Honohan felt that the Onionhead workshops were

                                        52
Case 1:14-cv-03673-KAM-JO Document 247 Filed 03/06/20 Page 53 of 74 PageID #: 18525



   “very forced and intrusive” (Tr. 278); and the forced human

   “prayer chains,” where employees held hands from the entrance of

   the office to the back, made Honohan “cringe” (Tr. 227).            Prior

   to Denali’s arrival, Honohan had never heard references to God,

   demons, angels, or participated in prayer, while at work.            (Id.)

   When Denali visited defendants’ workplace, approximately every

   four to six weeks, Denali had lots of interaction with

   employees: Denali would “go around to each and every person and

   say good morning and hug them and kiss them,” say “I love you,”

   and constantly talk about the “[u]niverse, paradigms, . . . God,

   different religions, Buddha,” “spirits,” “demons,” “angels,”

   “positive energy,” and “negative energy.”         (Tr. 224-25.)

               In July 2009, Denali emailed defendants’ employees to

   say she would be coming to defendants’ workplace to do an

   Onionhead workshop, and if anybody wanted to sign up, they could

   do so on a strictly optional basis.        (Tr. 239.)    Because Honohan

   did not wish to participate, she did not sign up.           (Tr. 239-41.)

   COO Bourandas, whose office shared a door with Honohan’s office,

   mentioned to Honohan that she had not responded to Denali’s

   email.   Honohan testified that Bourandas had said that Denali’s

   email was “a test.     Everything is a test,” i.e. “the workshop

   was not voluntary, [Denali] was trying to see who would

   participate and who wouldn’t.”       (Tr. 240-41.)



                                        53
Case 1:14-cv-03673-KAM-JO Document 247 Filed 03/06/20 Page 54 of 74 PageID #: 18526



               Although turnover at the company had historically been

   “[v]ery low” before Denali’s arrival, (Tr. 229-30), after Denali

   was hired by her nephew, CEO Hodes, there was a “big turnover”:

   Honohan recalled that she was aware of seven employees leaving

   the company.    (Id.)    Honohan was aware that multiple employees

   had left because they had been “uncomfortable with the direction

   the company was going and all the changes that Denali had made”

   and because “the environment just got so miserable” after Denali

   joined defendants’ workplace.       (Id.)   Honohan testified that she

   believed “nobody was safe,” as anyone who opposed Denali’s

   religious and spiritual practices “could lose their job at any

   time.”   (Tr. 231, 280.)     Particularly after the termination of

   her longtime coworkers, plaintiff-intervenors Pennisi and

   Ontaneda, Honohan testified that she felt “[d]efeated,”

   “[d]isappointed,” and “[s]ad.”       (Tr. 265.)    Honohan began

   experiencing work-related nightmares as a result of the

   workplace stress.     (Tr. 304.)

               Due to ample trial evidence of Honohan’s emotional

   distress, and because the $50,000 compensatory damages award –

   which has already been significantly reduced from $570,000 - for

   claimant Honohan does not shock the judicial conscience, the

   court upholds her reduced compensatory damages award of $50,000.

      e. Maldari



                                        54
Case 1:14-cv-03673-KAM-JO Document 247 Filed 03/06/20 Page 55 of 74 PageID #: 18527



               The jury awarded claimant Maldari $308,000 in

   compensatory damages, which the court later reduced to $50,000.

   (ECF No. 224, Memorandum and Order dated 12/28/18 at 56.)

   Again, citing cases that are over 20 years old, defendants

   assert that Maldari’s emotional distress damages award of

   $50,000 should be further reduced to $15,000.          (Def. Mem. 22.)

               Maldari worked at defendants’ workplace for

   approximately three years and eight months, from October 2004,

   until she was terminated in May 2008.         (Tr. 1438.)    Maldari

   worked as a customer service representative from 2004 to 2007, a

   licensed insurance agent, and a licensed sales agent.           (Tr.

   1440-42.)    Prior to late 2007, when Hodes hired Denali, Maldari

   was “happy” to be working at defendants’ workplace and “enjoyed”

   what she was doing.      (Tr. 1444.)      Maldari “saw opportunities,”

   potential career advancements, and envisioned that she “could

   retire from someplace like [UHP].”         (Id.)   Maldari received

   numerous awards, positive performance reviews, and raises during

   her employment by defendants.       (Tr. 1445-57.)

               Maldari testified that her sanguine outlook toward her

   employment changed in the fall of 2007, when Denali arrived and

   began “rolling out her religious practices.”          (Tr. 1459.)

   Denali’s arrival brought about the creation of a “sanctuary”

   that featured candles, incense, dim lights, rosary beads,

   pictures of angels, and religious texts (Tr. 1471); the

                                        55
Case 1:14-cv-03673-KAM-JO Document 247 Filed 03/06/20 Page 56 of 74 PageID #: 18528



   discontinuance of the use of overhead lights due to “demons

   coming out of the [light] fixtures” (Tr. 1472-73); and

   suboptimal work conditions, where employees were given lamps and

   forced to work under “[v]ery dark” conditions, which caused

   Maldari to strain her eyes while working at her computer and

   which caused her to suffer headaches (Tr. 1472-73).

               Maldari testified that she “felt like it was becoming

   a hostile environment” because the religious practices were

   interfering with her ability to get work done, and she felt

   “very uncomfortable” with defendants’ requests, including that

   Maldari bring “an overnight bag to keep in the office,” and

   participate in a human prayer chain “to rid the negative energy

   and the demons out of the building.”        (Tr. 1474-75.)      As Maldari

   testified, Denali was “always saying strange things . . . in the

   office, religious comments, spewing out comments” regarding how

   the employees “were all her angels” and “the angels were flying

   or the demons were flying when she was upset.”          (Id.)   Denali

   also spoke of God and other religious subjects “[j]ust about

   every time [Maldari] saw her,” declaring that God loves and/or

   forgives the employees, and told the employees to “cleanse”

   their “souls.”     (Tr. 1459-60.)    Maldari also testified that

   Denali called her “one of her three Marys,” which Maldari

   understood to be a religious reference to “Mary, Jesus’s mother”

   and “Mary Magdalene.”      (Tr. 1460.)

                                        56
Case 1:14-cv-03673-KAM-JO Document 247 Filed 03/06/20 Page 57 of 74 PageID #: 18529



               Denali’s religious proclamations, her practice of

   kissing and hugging the employees, instructing them to do the

   same, and telling employees “I love you,” made Maldari so

   uncomfortable that she strived to avoid interactions with

   Denali.    (Tr. 1462-64.)    Maldari testified that she felt

   Denali’s religious practices were being “forced on [her] and it

   was just bizarre.”     (Tr. 1463.)     Further, Maldari testified that

   Denali “would put her hand on my head and she would pray” at

   scheduled work meetings, or at impromptu meetings; such meetings

   featured “angelic music” (Tr. 1479) and “always ended with

   [employees] holding hands and [Denali] would put her hand on my

   head and say a prayer and we’d have to say I love you to each

   other.”    (Tr. 1463-64.)

               Maldari further testified that she made it clear that

   she was not receptive to Denali’s religious practices, through

   her words, body language, and actions.         (Tr. 1464-65.)     Maldari

   complained to her supervisors and managers, as well as Denali,

   about Denali’s religious practices, which made her “upset,”

   “uncomfortable,” and “scared.”       (Tr. 1464-70.)     Maldari

   testified: “Because I was not receptive to Denali and the

   practices that she was putting in place in the office,” she was

   warned by an office manager that she “better get on board . . .

   attend the meetings [with Denali]” or she would “be terminated

   next.”    (Tr. 1504-05.)    As a result of this warning, Maldari was

                                        57
Case 1:14-cv-03673-KAM-JO Document 247 Filed 03/06/20 Page 58 of 74 PageID #: 18530



   “out of [her] mind scared,” “had a lot of anxiety,” “wasn’t

   sleeping well,” suffered nightmares, and was worried.           (Tr.

   1506-08.)

               Due to ample trial evidence of Maldari’s emotional

   distress, and because the $50,000 compensatory damages award –

   which has already been markedly reduced from $308,000 - for

   claimant Maldari does not shock the judicial conscience, the

   court upholds her reduced compensatory damages award of $50,000.

      f. Pegullo

               The jury awarded claimant Pegullo $180,000 in

   compensatory damages and $160,000 in punitive damages, which the

   court later reduced to $40,000 in compensatory damages and

   $10,000 in punitive damages.       (ECF No. 224, Memorandum and Order

   dated 12/28/18 at 56.)      Defendants have asserted that Pegullo’s

   emotional distress damages award of $40,000 should be further

   reduced to $10,000 because they allege that Pegullo’s testimony

   is “conclusory” and “uncorroborated.”         (Def. Mem. 23-24.)     The

   court disagrees with defendants’ characterization and notes that

   there is substantial evidence in the trial record as to the

   detrimental impact of defendants’ hostile work environment on

   Pegullo.

               Pegullo worked at defendants’ workplace from April

   2004 until 2007, when she briefly left and later rejoined the

   company in April 2008, before being terminated in April 2011.

                                        58
Case 1:14-cv-03673-KAM-JO Document 247 Filed 03/06/20 Page 59 of 74 PageID #: 18531



   (Tr. 680-84, 719, 736.)      During her first stint at defendants’

   workplace, Pegullo worked in customer service and provider

   relations, and during the second stint, Pegullo resumed her

   employment as a receptionist.       (Tr. 680-82.)     From her first

   encounter with Denali in 2008, Pegullo was awestruck by the

   “wizard type, kind of Gandolf-looking” figure that was Denali;

   Pegullo described Denali as “very charismatic” with a “strong

   personality,” and Pegullo initially was “drawn” to Denali.            (Tr.

   686-87.)    Pegullo understood that Denali’s role at defendants’

   company was that of a “spiritual advisor.”         (Tr. 687.)     Pegullo

   testified that Denali would visit defendants’ workplace “very

   often,” and that each time Denali came, Pegullo would converse

   “the whole day” with her, discussing both personal and

   professional matters.      (Tr. 688.)

               Pegullo testified that Denali implemented various

   changes in the workplace by “br[inging] Onionhead into the

   business [with] dim lights and fountains, candles.”           (Tr. 690.)

   Pegullo’s job responsibilities also changed, as Pegullo was

   tasked with lighting candles in Denali’s office, even when

   Denali was not physically present, “to keep the bad spirits away

   . . . to keep the place pure [of evil]” and of incorporating

   “fountains and meditation music” in Denali’s office and in CEO

   Hodes’ office.     (Id.)   In addition, whenever an employee was

   fired or left, Pegullo was tasked by Denali with “spiritual[ly]

                                        59
Case 1:14-cv-03673-KAM-JO Document 247 Filed 03/06/20 Page 60 of 74 PageID #: 18532



   cleansing” the office, eliminating any “bad energy” in that

   particular office.     (Tr. 697-98.)       Moreover, whenever Denali or

   CEO Hodes would visit New York, Pegullo was instructed to “clean

   up their house and cleanse it,” which entailed “go[ing] to each

   room [of Hodes’s home] and . . . light[ing] up candles and . . .

   do[ing] some chanting [and] praying[.]”         (Tr. 699-701.)

               As a sign of Denali’s trust in Pegullo, Denali

   requested that Pegullo “be [Denali’s] eyes and ears” at

   defendants’ workplace and report to Denali if she “saw something

   that wasn’t right.”      (Tr. 702.)    As defendants’ receptionist,

   Pegullo sat at the front desk with Onionhead pins, and, if

   someone wasn’t wearing their Onionhead pins, Pegullo was to

   report back to Denali regarding the employees’ noncompliance.

   (Tr. 702-03, 708.)     Pegullo also observed Onionhead universal

   truth cards at employees’ desks (Tr. 708-09) and attended

   Onionhead meetings and workshops, which she testified were

   mandatory (Tr. 710, 713).       Unlike the other claimants whose

   damages are at issue, Pegullo was highly influenced by Denali,

   to the point that she “became a different person” and “became

   like [Denali.]”     (Tr. 717.)    Pegullo testified that the emails

   she sent, while under Denali’s influence, were clearly

   “different,” as Pegullo had begun “following [Denali’s] ways,

   the way she was thinking . . . [and] becoming more like her[.]”

   (Tr. 720-22.)    Pegullo was so influenced by Denali that she gave

                                         60
Case 1:14-cv-03673-KAM-JO Document 247 Filed 03/06/20 Page 61 of 74 PageID #: 18533



   Denali another name, “Eden.”       Denali, in turn, renamed Pegullo,

   “Leah.”   Both names were Biblical references.         (Tr. 722.)

               Pegullo testified that, in December 2010, Pegullo

   received an email from Denali stating that “Rob was not able to

   control his business, his company, and he was, it was something

   about being demonic and . . . they were going to take over his

   business[.]”    (Tr. 724-75.)     It was around December 2010 that

   Pegullo began to recognize that she was being “brainwashed,”

   “controlled” and manipulated at work.         (Tr. 743, 778-79, 819,

   854.)   Pegullo felt that the workplace is not supposed to be

   “totally God this and God that, God bless you, I love you.”

   (Tr. 744.)

               In April 2011, with a group of other employees,

   Pegullo complained to CEO Hodes about Denali that “when [Denali]

   brought Onion[head] into the business, everything just became so

   psychotic . . . . It wasn’t a normal workplace.”           (Tr. 729-30.)

   At the meeting, Pegullo also showed Hodes Denali’s email, and

   later that day, Pegullo was fired.        (Tr. 730.)    Pegullo further

   testified that, as of the date of trial, she was “still mentally

   disturbed [by] what happened to me.        I became, like, an

   instrument to [Denali, who] manipulated me.”          (Tr. 743.)

               Defendants’ contention, that Pegullo “only experienced

   emotional distress from the work environment for a total of four

   months,” unfairly minimizes the “profound effect” that Denali

                                        61
Case 1:14-cv-03673-KAM-JO Document 247 Filed 03/06/20 Page 62 of 74 PageID #: 18534



   had on Pegullo’s life, which caused her to feel manipulated,

   controlled, and brainwashed.       (Def. Mem. 23; Pl. Mem. 35.)

   Further, as plaintiff’s memorandum noted, claimant Diaz’s

   testimony corroborates Pegullo’s testimony regarding Pegullo’s

   unhappiness with Denali’s religious practices.          As Diaz

   testified, Pegullo warned Diaz “to be careful” about Denali

   because Pegullo was terminated by defendants after trying to get

   Denali out of the office.       (Tr. 1253-55.)

               Based on ample trial evidence of Pegullo’s emotional

   distress, and because the $40,000 compensatory damages award –

   which has already been significantly reduced from $180,000 – for

   claimant Pegullo does not shock the judicial conscience, the

   court upholds her reduced compensatory damages award of $40,000.

      g. Safara

               The jury awarded claimant Safara $80,000 in

   compensatory damages, which the court later reduced to $50,000

   in compensatory damages.      (ECF No. 224, Memorandum and Order

   dated 12/28/18 at 56.)      Defendants have asserted that Safara’s

   emotional distress damages award of $50,000 should be further

   reduced to $10,000.      (Def. Mem. 25.)

               Defendants apparently argue that Safara’s damages

   award should be reduced because her exposure to defendants’

   office and Denali was allegedly limited.         (Def. Mem. 24-25

   (Safara spent approximately four hours per workday at

                                        62
Case 1:14-cv-03673-KAM-JO Document 247 Filed 03/06/20 Page 63 of 74 PageID #: 18535



   defendants’ office and did not always overlap with Denali’s

   presence at the office).)       Further, defendants have asserted

   that Safara’s testimony “does not detail the duration,

   magnitude, or physical manifestation of her alleged emotional

   distress.”    (Dem. Mem. 25.)     Defendants have also asserted that

   “Safara admitted that the work environment was ‘fantastic’ from

   when she started until right before she left in August 2008.”

   (Def. Mem. 24.)

               As plaintiff’s memorandum correctly notes, defendants’

   last assertion mischaracterizes the trial record.           Safara

   testified: “Initially, UHP was a fantastic place to work . . . .

   Everyone got along.”      (Tr. 1133.)      Safara had “every intention

   [of] staying there for as long as [she] could.”           (Tr. 1134.)

   This changed in “late 2007 into ’08,” after Denali joined

   defendants’ company, bringing Onionhead with her, and causing

   defendants’ workplace to become “very uncomfortable to work in

   and there [were] a lot of things going on that [Safara] did not

   agree with or . . . felt were not right.”          (Tr. 1134.)

               For instance, Safara noticed that defendants’

   workplace was suddenly populated with Buddha statues, burning

   candles, and burning incense.       (Tr. 1136-40.)      Safara testified

   that these changes were “distracting,” particularly because the

   overhead lights were “shut off [because] softer lighting was

   more of a positive spiritually.”          (Tr. 1140.)   As Safara

                                        63
Case 1:14-cv-03673-KAM-JO Document 247 Filed 03/06/20 Page 64 of 74 PageID #: 18536



   testified, her “understanding was that [the overhead lights were

   moved and lamps were introduced] to bring the good vibes and the

   positive spirits,” and to push away “demons and negative

   spirits.”    (Tr. 1142.)    Further, Safara testified that “soft,

   almost church-like music . . . would play softly in the

   background throughout the office.”        (Tr. 1143.)

               Safara testified that the changes she observed after

   Denali’s arrival disturbed her: “[T]hey were not welcoming

   changes.    I almost felt like it was being pushed on us to be or

   to think a certain way . . . I thought it was pretty

   bothersome.”    (Tr. 1144-45.)     Safara felt “very uncomfortable”

   in defendants’ workplace.       She testified that all of the

   religious symbols were reminiscent of “being in a church” and it

   was “bringing religion into [the workplace] and pushing that

   specifically on you.”      (Tr. 1145.)    “Any time” one had a

   conversation with Denali, spiritual subjects came up, including

   discussion of “angels or spirits or positive . . . light or

   negative energy or demons [or] God.”        (Tr. 1155.)

               As Safara testified, the changes that came about after

   Denali’s arrival “had a negative impact on our workplace and on

   the people that worked there because you could see how things

   started to decline internally once all of that started, and it

   wasn’t the same as it was.”       (Id.)   Safara perceived Denali’s

   religious and spiritual discussion as “very cult-like, in the

                                        64
Case 1:14-cv-03673-KAM-JO Document 247 Filed 03/06/20 Page 65 of 74 PageID #: 18537



   sense that she always was pushing her beliefs onto us.”            (tr.

   1155-56.)    Safara testified that she tried to ignore Denali’s

   emails about spirituality because “everyone can have their own

   religious opinions . . . and their own beliefs, but to push

   yours on someone else I don’t agree with that.”          (Tr. 1156.)

   Safara also testified that Denali routinely instructed employees

   to engage in hand-holding prayer, in both individual and group

   meetings.    (Tr. 1156-57.)     When such workplace prayers occurred,

   Safara testified that she “would sit there and not participate”

   because it made her “very uncomfortable and it almost made the

   workplace feel hostile[.]”       (Tr. 1157-58.)

               Safara further testified that she attended three or

   four individual meetings with Denali, which she was instructed

   to do by COO Bourandas.      (Tr. 1160-61.)     Denali’s references to

   God at the workplace made Safara “very angry.”          (Tr. 1167.)

   Safara testified that Denali conducted herself “like a pastor or

   a priest of a church,” except “she was like that for the

   company.”    (Tr. 1177.)    Safara testified: “[E]verything in the

   office turned into almost like a mosque or a church[] . . . in

   the way how you have the incense burning away, like you would

   smell if you walked into a religious building, or the way you

   have that music, that organ soft music, with the religious

   statues and the candles and the dim lighting, and then the way

   she overall looked herself.”       (Id.)   Additionally, “every time

                                        65
Case 1:14-cv-03673-KAM-JO Document 247 Filed 03/06/20 Page 66 of 74 PageID #: 18538



   [one] did talk to [Denali], there was talk of God or love or

   spirits, and then there was the prayer.”         (Id.)

               In August 2008, Safara quit her employment because she

   “couldn’t do it anymore” because she “hate[d]” her job and felt

   “miserable,” causing her to be “cranky” when she got home at

   night.   (Tr. 1177-78.)     Like Pegullo, Safara testified that her

   work experience at defendants’ workplace affected her

   emotionally, causing her to lose trust in people and not

   interact with coworkers outside of work anymore.           (Tr. 1180.)

   In addition, she has “closed [her]self off . . . from getting to

   know [her new] coworkers,” turning down invitations to social

   events, such as holiday parties, because she felt “it’s not

   worth getting emotionally involved in things anymore.”            (Id.)

               Due to ample trial evidence of Safara’s emotional

   distress, and because the $50,000 compensatory damages award –

   which has already been reduced from $80,000 – for claimant

   Safara does not shock the judicial conscience, the court upholds

   her reduced compensatory damages award of $50,000.

 III.    The Trial Evidence Supports the Jury’s Award of Punitive
         Damages for Diaz and Pegullo.
               The jury awarded claimant Diaz $400,000 in punitive

   damages and awarded claimant Pegullo $160,000 in punitive

   damages.    On December 28, 2018, the court reduced their

   respective punitive damages awards to $10,000 each, in


                                        66
Case 1:14-cv-03673-KAM-JO Document 247 Filed 03/06/20 Page 67 of 74 PageID #: 18539



   accordance with the statutory maximums prescribed under Title

   VII.   (ECF No. 224, Memorandum and Order dated 12/28/18 at 56;

   42 U.S.C. § 1981a(b)(3)(A).)

      a. Legal Standard

               Title VII provides for the recovery of punitive

   damages “if the complaining party demonstrates that the

   respondent engaged in a discriminatory practice or

   discriminatory practices with malice or with reckless

   indifference to the federally protected rights of an aggrieved

   individual.”    42 U.S.C. § 1981a(b)(1).       “The terms ‘malice’ or

   ‘reckless indifference’ pertain to the employer’s knowledge that

   it may be acting in violation of federal law, not its awareness

   that it is engaging in discrimination.”         Kolstad v. ADA, 527

   U.S. 526, 535 (1999).      A Title VII plaintiff may prevail by

   showing that the employer discriminated in the face of a

   “perceived risk” that its actions may violate federal law.

   Kolstad, 527 U.S. at 536, 539.       Punitive damages are not

   justified if “the employer is unaware of the relevant federal

   prohibition or discriminates with the distinct belief that its

   discrimination is lawful, where the underlying theory of

   discrimination is novel or otherwise poorly recognized, or where

   the employer reasonably believes that its discrimination

   satisfies a bona fide occupational qualification defense or



                                        67
Case 1:14-cv-03673-KAM-JO Document 247 Filed 03/06/20 Page 68 of 74 PageID #: 18540



   other statutory exception to liability.”         Kolstad, 527 U.S. at

   427.

               Defendants incorrectly assert that “[p]unitive damages

   are reserved for egregious cases.”        (Def. Mem. 26.)     As the

   United States Supreme Court has held, “[A]n employer’s conduct

   need not be independently ‘egregious’ to satisfy § 1981a’s

   requirements for a punitive damages award, although evidence of

   egregious misconduct may be used to meet the plaintiff’s burden

   of proof.”    Kolstad, 527 U.S. at 546; see also Luciano v. Olsten

   Corp., 110 F.3d 210, 219-20 (2d Cir. 1997) (“We find nothing in

   the language of [42 U.S.C. § 1981a(b)] to support the Company’s

   argument that there must also be a finding that the defendants’

   conduct was ‘extraordinarily egregious.’”)

               As the Second Circuit has further held, Title VII’s

   statutory damages cap is not reserved for “the most egregious

   cases of employment discrimination.”        Luciano, 110 F.3d 219-22.

   Rather, the jury is to determine the amount of punitive damages

   “without being influenced by the statutory caps,” and only after

   the jury has made its determination will the district court

   “reduce[] the award to ensure that it conforms with subsection

   (b)(3),” as necessary.      Id.

      b. Diaz and Pegullo Are Entitled to Punitive Damages

               In arguing for remittitur of the punitive damage

   awards of $10,000 for Diaz and Pegullo, respectively, defendants

                                        68
Case 1:14-cv-03673-KAM-JO Document 247 Filed 03/06/20 Page 69 of 74 PageID #: 18541



   point to the existence of “an anti-harassment policy . . . which

   was periodically updated,” and further assert that “neither

   [Diaz nor Pegullo] complained about being required to

   participate in . . . any alleged religious activity to any

   supervisor.”    (Def. Mem. 27-29.)

               The Supreme Court has noted that an employer’s

   “written policy instituted in good faith” could “go[] a long way

   towards dispelling any claim about the employer’s ‘reckless’ or

   ‘malicious’ state of mind.”       Kolstad, 527 U.S. at 544 (1999)

   (internal citation omitted); see also Cioffi v. New York Cmty.

   Bank, 465 F. Supp. 2d 202, 212 (E.D.N.Y. 2006) (affirmative

   defense to punitive damages under Title VII may be established

   if employer shows it has made “good faith efforts to enforce an

   anti-discrimination policy”).       Here, defendants have not

   presented evidence that they engaged in good-faith efforts to

   enforce their anti-discrimination policy in the workplace.

   Cioffi v. New York Cmty. Bank, 465 F. Supp. 2d 202, 213

   (E.D.N.Y. 2006) (“An employer’s written anti-discrimination

   policy, by itself, is not enough . . . [A]n employer must show

   good faith efforts to enforce its anti-discrimination policy”).

               As the court summarized in its December 28, 2018

   Memorandum and Order, defendants’ anti-discrimination practices

   and policies were “lackluster”: defendants’ “dissemination of

   those policies was inconsistent”; “defendants never conducted

                                        69
Case 1:14-cv-03673-KAM-JO Document 247 Filed 03/06/20 Page 70 of 74 PageID #: 18542



   employee trainings regarding those policies or advis[ed]

   employees about what they should do if they believed they were

   being discriminated against or harassed”; and those policies

   “fail[ed] to address harassment in the workplace.”           (ECF No.

   224, at 21-22; Tr. 2016.)       In addition, the employee handbooks

   from 2007, 2011, and 2012 did not “discuss workplace harassment

   in any form nor d[id] they provide a clear and effective avenue

   for reporting discrimination.”       (ECF No. 224, at 34.)

               At trial, several claimants testified that they were

   either unaware of defendants’ anti-discrimination policy, or

   that they believed that it would have been futile to report

   discrimination to management because “the people that were

   exposing me to Onionhead and Denali’s practices were [the]

   managers: [COO] Tracy [Bourandas], [CEO] Rob [Hodes],

   [supervisor] April [Levine], [and the CEO’s aunt] Denali

   [Jordan].”    (Tr. 676, 1173-74, 1313, 1424.)        There is also trial

   evidence showing that, when claimants did complain to

   management, their complaints were ignored.         For instance, when

   certain claimants complained to COO Bourandas of certain

   religious practices implemented by Denali, including the burning

   of incense and the use of Onionhead/Harnessing Happiness

   materials, she allowed the complained-about practices to

   continue and continued to engage Denali’s services and enforce

   Denali’s authority and practices.         (ECF No. 224, at 23; Tr.

                                        70
Case 1:14-cv-03673-KAM-JO Document 247 Filed 03/06/20 Page 71 of 74 PageID #: 18543



   1956-57, 1960, 1974.)      As the court previously noted, CEO Hodes

   and COO Bourandas “were both made aware of employees’ complaints

   and concerns regarding Denali and the practices she implemented,

   and they failed to take responsive or corrective action,” and

   they “again failed to take action in the wake of receiving

   letters from [plaintiff-intervenors’ counsel] and the EEOC on

   behalf of claimants raising issues pertaining to religious

   discrimination and hostile work environment.          (ECF No. 224, at

   22-23.)   To the extent that defendants took remedial action in

   response to complaints of religious discrimination, it was

   “minimal and ineffective.”       (Id.)    Defendants’ own policies and

   inaction demonstrate their knowledge of the unlawfully

   discriminatory hostile work environment that they created and

   implemented in the face of a perceived legal risk.

               Defendants have also asserted that punitive damages

   are not warranted because “management did not view any of their

   actions as discriminatory or in potential violation of federal

   law,” and because “the theory of discrimination is novel” or

   “poorly recognized.”      (Def. Mem. 28.)     In response, plaintiff

   contends that, “[w]hile Onionhead may be ‘novel,’ the underlying

   theory of discrimination in this case –that employees cannot be

   forced to participate in religious activities as a condition of

   their employment- is not.”       (Pl. Mem. 38.)    Plaintiff also cites

   a Ninth Circuit decision, EEOC v. Townley Engineering and

                                        71
Case 1:14-cv-03673-KAM-JO Document 247 Filed 03/06/20 Page 72 of 74 PageID #: 18544



   Manufacturing Company, which noted that “[p]rotecting an

   employee’s right to be free from forced observance of the

   religion of his employer is at the heart of Title VII’s

   prohibition against religious discrimination.”          859 F.2d 610,

   620-21 (9th Cir. 1988).      The court agrees with plaintiff that a

   reverse religious discrimination case, while somewhat less

   commonplace than a typical religious discrimination case

   involving an employee’s religious practice, cannot be

   characterized as a “novel” theory.        Moreover, the court has

   previously found that Onionhead’s teachings and practices were

   religious for purposes of Title VII.        Onionhead I, 213 F. Supp.

   3d 377 (E.D.N.Y. 2016).

               As ample trial evidence demonstrated, employees were

   subjected to religious practices associated with Onionhead and

   Harnessing Happiness: they were “preached at; [] forced to work

   by lamp lighting because of demons allegedly coming out of the

   overhead light fixtures; [] required to participate in meetings

   that were personal and spiritual in nature and where employees

   engaged in prayer; [] described as angels; [] moved to different

   offices to get rid of bad energy and demons; [and were]

   subjected to discussions of religion in the workplace.”            (Id. at

   18-19; Tr. 1219-20, 1462-64, 1469-73, 1476.)

               As summarized above, there is sufficient trial

   evidence that “defendants’ highest-ranking officials, Bourandas

                                        72
Case 1:14-cv-03673-KAM-JO Document 247 Filed 03/06/20 Page 73 of 74 PageID #: 18545



   and Hodes, as well as individuals with supervisory authority,

   Levine and Denali, were aware of and perpetrated practices that

   created, contributed to, and maintained a hostile work

   environment.”    (ECF No. 224, at 17.)       As the court previously

   noted in its December 28, 2018 Memorandum and Order, in addition

   “to hiring and giving Denali authority within defendants’

   company, members of defendants’ management team directly

   encouraged, contributed to, and engaged in the Title VII

   violations by participating in and authorizing the enforcement

   of religious practices in the workplace.”         (Id. at 15.)     For

   example, Bourandas enforced employee participation in Onionhead

   workshops, conducted workshops herself, and distributed

   Onionhead materials to employees.         (Id. at 15-16.)    Denali, too,

   enforced employee participation in Onionhead by requiring that

   employees wear Onionhead pins and use universal truth and

   feeling cards (Tr. 233-37.), and non-compliance with Onionhead

   practices was reported back to Denali by trusted subordinates

   like Pegullo (Tr. 702-03, 708).

               Considering the evidence in the light most favorable

   to Diaz and Pegullo, a reasonable jury would not have been

   compelled to find in defendants’ favor regarding punitive

   damages.    Even weighing the evidence under Rule 59, the court

   cannot conclude that the jury’s verdict was seriously erroneous



                                        73
Case 1:14-cv-03673-KAM-JO Document 247 Filed 03/06/20 Page 74 of 74 PageID #: 18546



   or a miscarriage of justice.       Accordingly, the court upholds the

   punitive damages award of $10,000 each to Diaz and Pegullo.

                                   CONCLUSION
                For the foregoing reasons, the court respectfully (i)

   denies defendants’ motions for judgment as a matter of law or

   for a new trial with respect to Benedict’s and Josey’s hostile

   work environment claims; (ii) denies defendants’ motion for a

   new trial or for remittitur with respect to the compensatory

   damages awards for Benedict, Diaz, Honohan, Josey, Maldari,

   Pegullo, and Safara; and (iii) denies defendants’ motions for

   judgment as a matter of law, for a new trial, or for remittitur,

   with respect to Diaz’s and Pegullo’s punitive damages awards.

   SO ORDERED.


   Dated:      March 6, 2020
               Brooklyn, New York


                                             _________/s/_________________
                                             HON. KIYO A. MATSUMOTO
                                             United States District Judge
                                             Eastern District of New York




                                        74
